UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:(811-22708) Brown Advisory Funds (Exact name of Registrant as specified in charter) 901 South Bond Street Suite 400 Baltimore, MD 21231 (Address of principal executive offices) (Zip code) David M. Churchill President Brown Advisory Funds 901 South Bond Street Suite 400 Baltimore, MD 21231 (Name and address of agent for service) (410) 537-5400 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT December 31, 2012 Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Value Fund Brown Advisory Small-Cap Growth Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund Brown Advisory Tactical Bond Fund Brown Advisory Equity Income Fund Brown Advisory Winslow Sustainability Fund Brown Advisory Tax Exempt Bond Fund Brown Advisory Emerging Markets Fund The views in the report contained herein were those of the Funds’ investment adviser, Brown Advisory, LLC, as of December 31, 2012 and may not reflect their views on the date this report is first published or anytime thereafter. This report may contain discussions about certain investments both held and not held in the portfolio as of December 31, 2012. All current and future holdings are subject to risk and are subject to change. While these views are intended to assist shareholders in understanding their investment in each Fund, they do not constitute investment advice, are not a guarantee of future performance and are not intended as an offer or solicitation with respect to the purchase or sale of any security. Performance figures include the reinvestment of dividend and capital gain distributions. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Administrator, U.S. Bancorp Fund Services, LLC. TABLE OF CONTENTS Brown Advisory Growth Equity Fund A Message to our Shareholders, December 31, 2012 1 Schedule of Investments, December 31, 2012 3 Brown Advisory Value Equity Fund A Message to our Shareholders, December 31, 2012 4 Schedule of Investments, December 31, 2012 6 Brown Advisory Flexible Value Fund A Message to our Shareholders, December 31, 2012 7 Schedule of Investments, December 31, 2012 10 Brown Advisory Small-Cap Growth Fund A Message to our Shareholders, December 31, 2012 11 Schedule of Investments, December 31, 2012 13 Brown Advisory Small-Cap Fundamental Value Fund A Message to our Shareholders, December 31, 2012 14 Schedule of Investments, December 31, 2012 16 Brown Advisory Opportunity Fund A Message to our Shareholders, December 31, 2012 17 Schedule of Investments, December 31, 2012 19 Brown Advisory Maryland Bond Fund A Message to our Shareholders, December 31, 2012 20 Schedule of Investments, December 31, 2012 21 Brown Advisory Intermediate Income Fund A Message to our Shareholders, December 31, 2012 27 Schedule of Investments, December 31, 2012 28 Brown Advisory Tactical Bond Fund A Message to our Shareholders, December 31, 2012 31 Schedule of Investments, December 31, 2012 32 Brown Advisory Equity Income Fund A Message to our Shareholders, December 31, 2012 33 Schedule of Investments, December 31, 2012 35 Brown Advisory Winslow Sustainability Fund A Message to our Shareholders, December 31, 2012 36 Schedule of Investments, December 31, 2012 38 Brown Advisory Tax Exempt Bond Fund A Message to our Shareholders, December 31, 2012 39 Schedule of Investments, December 31, 2012 40 Brown Advisory Emerging Markets Fund A Message to our Shareholders, December 31, 2012 43 Schedule of Investments, December 31, 2012 44 Statements of Assets and Liabilities 46 Statements of Operations 48 Statements of Changes in Net Assets 50 Financial Highlights 63 Notes to Financial Statements 93 Additional Information GLOSSARY OF TERMS Barclays 1-10 Year Blended Municipal Bond Index is a market index of high quality, domestic fixed income securities with maturities of less than 10 years. Barclays Intermediate U.S. Aggregate Bond Index represents domestic taxable investment-grade bonds with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities and durations in the intermediate range. This index represents a sector of the Barclays Capital (formerly Lehman Brothers) U.S. Aggregate Index. Barclays Capital Intermediate Government/Credit Bond Index represents intermediate and long-term government and investment grade corporate debt securities having maturities of greater than one year. Barclays Capital U.S. Corporate High Yield Bond Index is a widely-recognized, market value-weighted index which covers the universe of fixed-rate, non-investment grade debt. Barclays Capital U.S. Corporate Investment Grade Index is composed of publicly issued U.S. dollar-denominated, investment grade, SEC-registered corporate bonds issued by industrial, utility, and financial companies. All bonds have at least one year to maturity. Basis point is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. The basis point is commonly used for calculating changes in interest rates, equity indexes and the yield of a fixed-income security. 1% is equal to 100 basis points. Beta is a measure of the volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole. Book value is the net asset value of a company, calculated by total assets minus intangible assets (patents, goodwill) and liabilities. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Correlation is a statistical measurement of how two securities move in relation to each other. Dividend Yield is a financial ratio that shows how much a company pays out in dividends each year relative to its share price. In the absence of any capital gains, the dividend yield is the return on investment for a stock. Duration is a measure of the sensitivity of the price of a fixed-income investment to a change in interest rates. Duration is expressed as a number of years. Rising interest rates mean falling bond prices, while declining interest rates mean rising bond prices. Earnings growth is a measure of growth in a company’s net income over a specific period, often one year. The term can apply to actual data from previous periods or estimated data for future periods. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Earnings Yield is the earnings per share for the most recent 12-month period divided by the current market price per share. The earnings yield shows the percentage of each dollar invested in the stock that was earned by the company. EBITDA is the Earnings Before Interest, Taxes, Depreciation and Amortization. An approximate measure of a company’s operating cash flow based on data from the company’s income statement. Free Cash Flow is the operating cash flows (net income plus amortization and depreciation) minus capital expenditures and dividends. Free cash flow is the amount of cash that a company has left over after it has paid all of its expenses, including investments. G-20 (more formally, the Group of Twenty Finance Ministers and Central Bank Governors) is a group of finance ministers and central bank governors from 20 economies: 19 of the world’s largest national economies, plus the European Union. Gross Domestic Product (GDP) is the monetary value of all the goods and services produced by an economy over a specified period. It includes consumption, government purchases, investments, and exports minus imports. Morgan Stanley Capital Index, Europe, Australasia and Far East Index (“MCSI EAFE Index”) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the U.S.& Canada. Price to earnings ratio (P/E) is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Return on Capital is a return from an investment that is not considered income. The return of capital is when some or all of the money an investor has in an investment is paid back to him or her, thus decreasing the value of the investment. Russell 1000® Growth Index measures the performance of the large-cap growth segment of the of the U.S. equity universe. It includes those Russell 1000® companies with higher price-to-book and higher forecasted growth values. Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000® companies with lower price-to-book ratios and lower expected growth values. GLOSSARY OF TERMS Russell 2000® Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000® companies with higher price-to-value ratios and higher forecasted growth values. Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index. Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. Russell 3000® Index measures the performance of the 3,000 largest U.S. companies representing approximately 98% of the investable U.S. equity market. S&P 500 Index (“S&P 500”) is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. The broad based market indexes referenced in the following management commentaries are considered representative of their indicated market, the indexes are unmanaged and do not reflect the deduction of fees, such as, investment management and fund accounting fees, or taxes associated with a mutual fund. Investors cannot invest directly in an index. (This Page Intentionally Left Blank.) Brown Advisory Growth Equity Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: During the six-month period ended December 31, 2012, the Brown Advisory Growth Equity Fund Investor Shares (the “Fund”) increased 6.57% in value. During the same period, the Russell 1000 Growth Index (the Index), the Fund’s benchmark, increased 4.71%. For the six months ended December 31, 2012, stocks continued to meander higher, yet volatility remained elevated as markets had to contend with a host of economic and political events. The political landscape remained very much in flux even after the election, and concerns over the pace of the global economy weighed heavily on investor sentiment. Despite all of the noise, stock markets still managed to deliver positive returns, and with help from a number of technology stocks, the Fund outperformed its benchmark. Stock selection in technology was a big contributor; however, a few of the weaker performers also came from the tech sector. Energy has been a challenging space over the course of the last six months. A glut of natural gas has led to depressed wholesale prices. While lower prices are beneficial for the overall economy, for the first time in recent history, they have caused a decline in the number of operational rigs in North America. This has had a negative impact on energy stocks across the board and on oilfield service stocks in particular. Despite the fact that our oilfield service holdings have much less exposure to North American land operations than their peers, they underperformed nonetheless.We remain confident that this is a short-term issue very similar to the 2010 Gulf disaster when all stocks in the sector were treated as equals despite having little exposure to the spill. We have taken advantage of this weakness to add to our energy holdings. Cognizant Technology Solutions was our best performer as growth in business-process outsourcing remains robust across industries. Google, another strong performer, continues to grow its mobile and desktop presence in spite of the competitive environment. Citrix was the worst-performing stock in the portfolio over the last six months. Citrix is a leading provider of desktop virtualization services. The global environment for IT slowed somewhat last year, especially with respect to government expenditures. While Citrix continues to gain market share, its growth rate has decelerated a bit from the exceptional pace it has enjoyed over the last several years. Long term, we continue to view this market segment as very fast growing, and Citrix appears well positioned to take advantage of it. Mead Johnson Nutrition, one of our consumer stocks, was another underperformer. The company is a leading manufacturer of infant formula. Its Enfamil brand is very strong, not only in the U.S. but in developing regions of the world where birth rates are higher. Concern about the slowing Chinese industrial base impacted Mead Johnson’s share price; however, it has not translated to a significant decline in sales. Consumers are not willing to sacrifice quality when it comes to infant formula, and Enfamil is viewed as the premier brand when it comes to safety. Intuitive Surgical Inc. came under pressure in December after a negative report was issued about the company. The report brought no new information to light, appeared to use sensationalized language to make a misinformed case against the company’s Da Vinci robotic surgical system. The stock traded down as the market digested the report, but it has since rebounded as the fundamentals have actually improved. Two new companies were introduced into the fund during the period and one was eliminated.The new holding is Starbucks Corp., which was added in October. Starbucks is extending its globally recognized brand into new channels and categories such as packaged goods and non-coffee beverages.It has also begun to expand its overseas presence, where it has just started to scratch the surface in terms of market penetration.The other new addition was Ecolab Inc., a company that manufactures and markets industrial chemicals. These are primarily cleaning solutions for the restaurant, hospitality and health care industries. Ecolab’s business model involves building relationships with customers by helping them become more efficient and ultimately saving labor costs. This business has been stable but not exceptionally fast growing. We believe that recent acquisitions in the energy space will help boost its growth rate beyond the historical pattern as it incorporates them into its model. Given that our thesis for the purchase of Ecolab was partially related to the energy business, we decided to fund the purchase with another energy holding. Canadian Natural Resource’s business is tied more closely to commodity prices, which induces a higher degree of earnings variability. In the final analysis, we maintain a higher degree of confidence in Ecolab’s ability to execute its business model going forward then we have with Canadian Natural Resources. This swap has reduced our overweight to energy, but overall we did not significantly alter our sector positioning over the last six months. The key to our long-term performance has been the dedication to the consistent application of our investment process. While the road in front of us will never be free from potholes, the only aspect that we have complete control over is the investment process—a process that has served us in the past navigating those roads littered with potholes. From our perspective, the road ahead is no different. Sincerely, Kenneth M. Stuzin, CFA Portfolio Manager 1 Brown Advisory Growth Equity Fund A Message to Our Shareholders December 31, 2012 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in smaller and medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 2 Brown Advisory Growth Equity Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Security Description Value $ Common Stocks — 96.8% Consumer Discretionary — 9.6% Coach, Inc. Fossil, Inc.* Starbucks Corp. Consumer Staples — 8.1% Costco Wholesale Corp. Estee Lauder Companies, Inc. Mead Johnson Nutrition Co. Energy — 8.8% Core Laboratories NV FMC Technologies, Inc.* Schlumberger, Ltd. Financials — 3.3% Charles Schwab Corp. Health Care — 14.5% Covance, Inc.* DaVita, Inc.* Express Scripts, Inc.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* Industrials — 12.6% Danaher Corp. Fluor Corp. Roper Industries, Inc. Stericycle, Inc.* Information Technology — 37.8% Accenture PLC Amphenol Corp. ANSYS, Inc.* Apple, Inc. Citrix Systems, Inc.* Cognizant Technology Solutions Corp.* Genpact Limited Google, Inc.* Mastercard, Inc. National Instruments Corp. NetApp, Inc.* QUALCOMM, Inc. Salesforce.com, Inc.* Materials — 2.1% Ecolab, Inc. Total Common Stocks (Cost $972,412,755) Short-Term Investments — 3.2% Money Market Funds — 3.2% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $36,798,325) Total Investments — 100.0% (Cost $1,009,211,080) Liabilities in Excess of Other Assets — 0.0% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology 37.8% Health Care 14.5% Industrials 12.6% Consumer Discretionary 9.6% Energy 8.8% Consumer Staples 8.1% Financials 3.3% Money Market Funds 3.2% Materials 2.1% Other Assets and Liabilities 0.0% 100.0% *Non-income Producing #Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 3 Brown Advisory Value Equity Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: During the six-month period ended December 31, 2012, the Brown Advisory Value Equity Fund Investor Shares (the “Fund”) increased 6.03% in value. During the same period, the Russell 1000 Value Index (the Index), the Fund’s benchmark, increased 8.13%. We have maintained a consistent philosophy since the inception of the Large-Cap Value strategy. We have focused on building a portfolio of high-quality companies capable of strong free cash flow generation, with solid and well-understood business models and minimal leverage. We emphasize “margin of safety” in every single investment decision. We look to first minimize risk and seek to avoid any company with an estimated downside greater than 20%.After determining a manageable downside, we focus on the ability of the company to make significant progress in its operating performance over the intermediate term.We believe that this approach has and should continue to provide an opportunity to generate attractive risk-adjusted returns over time. While we are disappointed with trailing our benchmark, we understand that it occurred not because we deviated from our quality-focused investment process, but because we adhered to it. In fact, our data shows that the portfolio’s relative earnings growth exceeded the benchmark.This benefit did not translate into stock performance, as the portfolio’s valuation discount increased over the last six months. We believe that this process offers excellent prospects for long-term risk-adjusted returns, and we believe that the portfolio is well positioned. For the six months ended December 31, 2012, our best-performing area was the industrials sector. Investor concerns about the world economy, domestic deficits and industry operating conditions faded as business improved. This provided the initial performance catalyst for a group of stocks with depressed valuations and expectations. Our worst-performing sectors were consumer discretionary, information technology and materials. Our consumer discretionary performance was hurt by poor stock selection (Guess) and underweighting the strongest area of the overall market. Technology and materials were impacted by specific stocks that we continue to believe are significantly undervalued. As of year’s end, we were overweight industrials and information technology stocks, and underweight consumer staples, telecommunications and utilities. This positioning reflects our general emphasis on sectors and companies that we believe offer a combination of attractive upside potential and compressed valuations. From an individual stock perspective, leading contributors included Eaton Corporation PLC, Paccar Inc., Fluor Corp., M&T Bank Corp. and Novartis AG ADS. Performance detractors included Guess Inc., Microsoft Corp., E.I. DuPont de Nemours & Co., Dell Inc. and Occidental Petroleum Corp. During the six months, we initiated positions in Abercrombie & Fitch Co. Cl A, Charles Schwab Corp., Check Point Software Technologies Ltd., Hartford Financial Services Group Inc., Regions Financial Corp. and SunTrust Banks Inc. We eliminated positions in BMC Software Inc., Chubb Corp., Illinois Tool Works Inc., Lowe’s Cos., PepsiCo Inc. and Southwestern Energy Co. In our view, our emphasis on quality and “margin of safety” has resulted in a portfolio that we believe to be in a strong position. We believe newly added financial companies as well as long-term technology holdings are poised for significant performance with even a moderate uptick in economic conditions. While our approach has not produced compelling results in the short term, we believe that our focus on business value and quality should enable us to achieve our long-term absolute and relative performance goals. Sincerely, Richard M. Bernstein, CFA Portfolio Manager 4 Brown Advisory Value Equity Fund A Message to Our Shareholders December 31, 2012 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary on Terms. 5 Brown Advisory Value Equity Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Security Description Value $ Common Stocks — 96.5% Consumer Discretionary — 4.6% Abercrombie & Fitch Co. Guess?, Inc. Tiffany & Co. Consumer Staples — 0.9% Diageo PLC Energy — 14.0% Carbo Ceramics, Inc. Cimarex Energy Co. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Financials — 23.3% ACE Limited Charles Schwab Corp. Hartford Financial Services Group, Inc. M&T Bank Corp. Metlife, Inc. Northern Trust Corp. PNC Financial Services Group, Inc. Prudential Financial, Inc. Regions Financial Corp. SunTrust Banks, Inc. Health Care — 9.5% Johnson & Johnson Merck & Co., Inc. Novartis AG Industrials — 15.9% 3M Co. Eaton Corp PLC Emerson Electric Co. Fluor Corp. PACCAR, Inc. Information Technology — 23.5% Apple, Inc. CA, Inc. Check Point Software Technologies Ltd.* Dell, Inc. Harris Corp. Microchip Technology, Inc. Microsoft Corp. NetApp, Inc.* Oracle Corp. QUALCOMM, Inc. Materials — 4.8% E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Total Common Stocks (Cost $119,527,661) Short-Term Investments — 2.6% Money Market Funds — 2.6% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $3,515,818) Total Investments — 99.1% (Cost $123,043,479) Other Assets in Excess of Liabilities — 0.9% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology 23.5% Financials 23.3% Industrials 15.9% Energy 14.0% Health Care 9.5% Materials 4.8% Consumer Discretionary 4.6% Money Market Funds 2.6% Consumer Staples 0.9% Other Assets and Liabilities 0.9% 100.0% *Non-Income Producing #Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 6 Brown Advisory Flexible Value Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: During the six-month period ended December 31, 2012, the Brown Advisory Flexible Value Fund Investor Shares (the “Fund”) increased 9.34% in value. The S&P 500 (the Index), the Fund’s benchmark, increased 5.95% in the same period. The Fund outperformed the S&P 500 for the 12-month period, with a return of 18.12% versus the benchmark return of 16.00%. The three- and five-year annualized returns of 10.86% and 2.85% compare favorably to the benchmark returns of 10.87% and 1.66% for the same periods, respectively. Since inception on November 30, 2006, the Fund has returned 1.38% versus the benchmark return of 2.49%. We remain confident about the prospects for the portfolio holdings. The Fund’s Investor Share Class annual operating gross expense ratio is 1.10%. Performance data quoted represents past performance and is no guarantee of future results. Performance for periods greater than one year is annualized. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. Shares redeemed or exchanged within 14 days of purchase will be charged a 1.00% fee. Performance data quoted does not reflect the redemption or exchange fee. If reflected, total returns would be reduced. For the most recent month end performance, please call 1-800-540-6807. Markets rebounded nicely in the third quarter, followed by a modest decline in the fourth. The Fund posted good gains in both quarters. While the macro concerns lingered, the markets responded according to investors’ attitudes regarding a resolution of the issues—falling when investors feared poor outcomes and rebounding when the worst was avoided. Confirmation of continued easing monetary policies, signs of progress in addressing the Eurocentric issues and averting the U.S. “fiscal cliff” contributed to positive sentiment most recently. We expect volatility in markets based on recurring threats to investor confidence. These threats include sluggish economic growth, political uncertainty, government budget issues, debt overhangs and questions about the Euro, all playing on the attitudes of an investing public still scarred by the financial crisis. The list of macro concerns or threats does not deter us from looking for good investments.Rather, these concerns are important factors in creating equity prices that are attractive based on the relationship of price to our estimate of value. Widespread predictions and fears of doom in the markets (worries about the fiscal cliff, for example) often signal that a renewal of progress is about to begin. This happens because anything that is widely in the news and hence on investors’ minds is more likely than not already reflected in share prices. The timing is uncertain and the gauge is subjective, but the maximum point of pessimism has generally tended to produce the lowest prices. The opposite is also true. The general valuation for U.S. large-cap stocks appears reasonable, with the S&P 500 valued at about 14X estimated earnings for 2013, in line with long-run historical averages. Among the biggest contributors to the Fund’s results in the six-month period were the Fund’s largest holdings, Google, the leader in Internet search and advertising; and MasterCard , the credit-card transaction processor. Other top performers included CarMax, the leading used car retailer; Owens Corning, a building-materials manufacturer; and General Motors, an automobile company. Contribution includes the effect of the weighting within the portfolio as well as the price change. The most significant detractors to the Fund’s performance were Microsoft, a software technology company; Occidental Petroleum, an integrated oil producer; Express Scripts Holding Co., a pharmacy benefits manager; Apple Inc., a leader in personal computing and communications devices; and WellPoint Inc., a managed care provider. During the period, we added to each of these holdings, as they offered good value. Apple’s valuation is modest on the current earnings rate, but our respect for the power of competition to pressure margins keeps us from a high weighting in the stock. We added to our position in WellPoint upon the CEO’s resignation and the expectation that new management will achieve better results. We believe that the stock is a very good value due to its investments for the future and the market’s low expectations. Of note are WellPoint’s high free cash flow generation, low price-to-earnings ratio and ongoing large share repurchases. We initiated a new position in Regions Financial Corp. We believe Regions is currently valued at a discount to its tangible and stated book values and at a P/E discount to other regional banks. We believe that its capital position is strong, and we feel the company has the potential to return more capital to shareholders via an increased dividend and/or share repurchase. New holdings Kraft Foods Group and Mondelez are the result of the separation of Kraft, a holding in the Fund. We believe that the separation will enhance the aggregate value of Kraft’s businesses, as management teams at Kraft Foods (North American business) and Mondelez (global portfolio of leading chocolate, candy, gum and coffee brands) will be able to focus more deeply on their respective business portfolios. 7 Brown Advisory Flexible Value Fund A Message to Our Shareholders December 31, 2012 Goldman Sachs was eliminated from the portfolio. For some time, our view of the firm’s prospects had dimmed based on the increased capital requirements to which the banking industry is being held, and the stock’s moderate price recovery during the quarter offered what we saw as a reasonable exit point. We also eliminated the shares of Millicom, an international cellular phone service provider, due to slowing revenue growth, increased competition and a decline in profitability. We’ll skip the attempt to forecast the investment markets so frequent at this time of year with the turning of the calendar. Rather, we’ll stick to Warren Buffet’s calendar-independent advice that doing sensible things in investments should provide an opportunity to beat most indices over a long period of time. In our approach, sensible means thinking independently, not getting carried away with any one idea, analyzing long-term fundamentals, acting primarily on the basis of price in relation to value, and allowing for uncertainty in judgments. At the big-picture level, sensible today suggests caution about the level of interest rates, which remain near 50-year lows. We believe that the potential impact of higher interest rates is less reflected in the prices of long-term bonds than in the prices of stocks today.We believe the prospects of stocks are much better than bonds. At the portfolio level, sensible suggests continuing to look closely at individual opportunities and to keep a reasonable economic balance across those selected. The ideal investment we are looking for is a business with great economics, strong competitive position, management that owns a lot of stock and doesn’t over-reach in compensation, sensible capital allocation and an opportunity to reinvest, and importantly, a price that doesn’t reflect these wonderful attributes.Alternatively, if presented with a bargain price, we will invest in a business that is almost none of these but which can become so due to a change in circumstances that could be rewarded by the market. Short-term investor perceptions, temporary business difficulties, unrecognized changes for the better and misunderstood valuation are chief explanations for low prices in relation to value. We look for bargains among long-term attractive businesses that often arise due to short-term investor perceptions, temporary business difficulties or unrecognized changes for the better. We seek to produce attractive percentage returns and outperform market benchmarks while being conscious of the risks undertaken in doing so. We are optimistic about the long-term outlook for equities of good companies purchased at reasonable prices and our ability to find them. Sincerely, R. Hutchings Vernon, CFA Portfolio Manager Michael L. Foss, CFA Portfolio Manager 8 Brown Advisory Flexible Value Fund A Message to Our Shareholders December 31, 2012 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Flexible Value Fund may invest in securities of foreign issuers. Investments in such securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 9 Brown Advisory Flexible Value Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Security Description Value $ Common Stocks — 95.0% Consumer Discretionary — 15.4% Aaron's, Inc. Advance Auto Parts, Inc. CarMax, Inc.* General Motors Co.* Lowe's Companies, Inc. Time Warner Cable, Inc. TJX Companies, Inc. Walt Disney Co. Consumer Staples — 3.9% Kraft Foods Group, Inc.* Mondelez International, Inc. PepsiCo, Inc. Energy — 12.3% Kinder Morgan, Inc. Occidental Petroleum Corp. Southwestern Energy Co.* Total S.A. ADR World Fuel Services Corp. Financials — 18.5% American Express Co. Bank of America Corp. Berkshire Hathaway, Inc.* CME Group, Inc. Franklin Resources, Inc. Regions Financial Corp. RenaissanceRe Holdings Ltd. T. Rowe Price Group, Inc. Wells Fargo Co. Health Care — 9.6% Express Scripts, Inc.* Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Wellpoint, Inc. Industrials — 11.2% Canadian National Railway Co. Canadian Pacific Railway Ltd. Owens Corning* PACCAR, Inc. United Technologies Corp. Information Technology — 22.4% Accenture PLC Apple, Inc. Google, Inc.* International Business Machines Corp. Mastercard, Inc. Microsoft Corp. QUALCOMM, Inc. Visa, Inc. Telecommunication Services — 1.7% Crown Castle International Corp.* Total Common Stocks (Cost $34,552,843) Warrants — 0.5% Kinder Morgan, Inc.* Wells Fargo Co.* Total Warrants (Cost $172,575) Short-Term Investments — 2.3% Money Market Funds — 2.3% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $1,079,045) Total Investments — 97.8% (Cost $35,804,463) Other Assets in Excess of Liabilities — 2.2% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology 22.4% Financials 18.5% Consumer Discretionary 15.4% Energy 12.3% Industrials 11.2% Health Care 9.6% Consumer Staples 3.9% Money Market Funds 2.3% Telecommunication Services 1.7% Warrants 0.5% Other Assets and Liabilities 2.2% 100.0% ADR — American Depositary Receipt *Non-Income Producing #Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 10 Brown Advisory Small-Cap Growth Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: During the six-month period ended December 31, 2012, the Brown Advisory Small-Cap Growth Fund Investor Shares (the “Fund”) increased 6.69% in value. During the same period, the Russell 2000 Growth Index (the Index), the Fund’s benchmark, increased approximately 5.31%. These positive returns were generated in fits and starts as the market vacillated between greed and fear due to substantial global economic and political uncertainty. For the six months ended December 31, 2012, stock prices spiked higher in the later stages of the period due to a temporary resolution of the “fiscal cliff” that seemed to plague markets throughout the year. Although this measure was temporary, it at least demonstrated the potential for politicians in Washington to compromise, albeit on a limited and not grand scale. Fortunately, our individual stock picks enabled the Fund to post strong absolute and relative results despite our sector positioning largely being a headwind. We were meaningfully underweight financials, which was the best-performing major sector of the benchmark. We were substantially overweight technology, which was the poorest-performing major sector of the benchmark.Health care was the standout, however. The Fund generated nearly a 4% gain in the area compared to the over 4% decline of the benchmark sector. This 800 basis-point spread drove 189 basis points of positive contribution in the sector. Since nearly 85% of the Fund’s performance was generated via stock selection, let’s touch on a couple highlights and lowlights. From an individual stock perspective, mergers and acquisitions played a key role, once again and particularly in health care. PSS World Medical, a long-time holding, and Amerigroup Corp, a recent addition in the beginning of 2012, both rose nearly 40% during the period on strategic take-overs. PSS World Medical was acquired by McKesson. Amerigroup was acquired by Wellpoint. In each case, these strategic buyers were responding to muted growth dynamics in their end markets, attempting to catalyze improved financial results via M&A. On the negative side of the ledger, Pegasystems and Informatica, two long-time software holdings, saw weakness in their European end markets, causing them to miss their sales targets and sending the stocks lower. The good news is that we considered the weakness in both names and others that performed poorly during the period as an opportunity to build modestly larger positions at more favorable prices. Lastly, the Fund was fairly active over the prior six months. The majority of this activity was a response to having five companies eliminated from the portfolio due to M&A. These were not only long-term holdings, but substantial holdings, forcing us to find adequate business model replacements at attractive prices. This largely explains the eight companies added. The Fund is focused on generating strong risk-adjusted returns through individual, bottom-up stock selection. The results of our process were evident during the trailing six months, as stock selection enabled solid absolute and relative results despite a portfolio structure that, in our view, was more conservative than the benchmark.Happy New Year and we look forward to updating you on our progress in six-months time. Sincerely, Christopher A. Berrier Portfolio Manager Timothy W. Hathaway, CFA Portfolio Manager 11 Brown Advisory Small-Cap Growth Fund A Message to Our Shareholders December 31, 2012 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Privately Placement issued securities are restricted securities that are not publicly traded. Delay or difficulty in selling such securities may result in a loss to the Fund. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Diversification does not assure a profit nor protect against loss in a declining market. Definitions for terms and indices are provided in the Glossary of Terms. 12 Brown Advisory Small-Cap Growth Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Security Description Value $ Common Stocks — 95.7% Consumer Discretionary — 12.1% Ann, Inc.* Ascent Capital Group, Inc.* Harman International Industries, Inc. HomeAway, Inc.* Monro Muffler Brake, Inc. SHFL entertainment, Inc.* Vitamin Shoppe, Inc.* Consumer Staples — 1.8% PriceSmart, Inc. Energy — 2.7% World Fuel Services Corp. Health Care — 21.0% Catamaran Corp.* Covance, Inc.* Endologix, Inc.* Henry Schein, Inc.* HMS Holdings Corp.* IDEXX Laboratories, Inc.* Incyte Corp.* Masimo Corp.* PSS World Medical, Inc.* Seattle Genetics, Inc.* Volcano Corporation* Industrials — 23.3% Acuity Brands, Inc. Advisory Board Company* Corporate Executive Board Co. HEICO Corp. Hexcel Corp.* IDEX Corp. Knight Transportation, Inc. Landstar System, Inc. Quanex Building Products Corp. Roadrunner Transportation Services Holdings, Inc.* United Rentals, Inc.* UTi Worldwide, Inc. Valmont Industries, Inc. Waste Connections, Inc. Information Technology — 33.2% Acme Packet, Inc.* Applied Micro Circuits Corp.* Broadridge Financial Solutions, Inc. Broadsoft, Inc.* Cavium, Inc.* CommVault Systems, Inc.* Concur Technologies, Inc.* CoreLogic, Inc.* CoStar Group, Inc.* ExactTarget, Inc.* EXFO, Inc.*† Genpact Limited Global Payments, Inc. Informatica Corp.* Interactive Intelligence Group, Inc.* MAXIMUS, Inc. Mercury Computer Systems, Inc.* Microsemi Corp.* Pegasystems, Inc. Sapient Corp.* Ultimate Software Group, Inc.* Volterra Semiconductor Corp.* Materials — 1.6% Rockwood Holdings, Inc. Total Common Stocks (Cost $189,430,361) Private Placements — 0.8% Greenspring Global Partners IV-B, L.P.*^† Greenspring Global Partners V-B, L.P.*˜† Total Private Placements (Cost $1,403,888) Short-Term Investments — 3.8% Money Market Funds — 3.8% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $9,286,347) Total Investments — 100.3% (Cost $200,120,596) Liabilities in Excess of Other Assets — (0.3)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology 33.2% Industrials 23.3% Health Care 21.0% Consumer Discretionary 12.1% Money Market Funds 3.8% Energy 2.7% Consumer Staples 1.8% Materials 1.6% Private Placements 0.8% Other Assets and Liabilities (0.3)% 100.0% * Non-Income Producing ^ Security is exempt from registration under Rule 144A of the Securities Act of 1933. Security is fair valued under the supervision of the Board of Trustees and was acquired from February 2008 to December 2012 as part of a $2,000,000 capital commitment. At December 2012, $1,500,000 of the capital commitment has been fulfilled by the Fund. ˜ Security is exempt from registration under Rule 144A of the Securities Act of 1933. Security is fair valued under the supervision of the Board of Trustees and was acquired from October 2012 to December 2012 as part of a $100,000 capital commitment. At December 2012, $24,769 of the capital commitment has been fulfilled by the Fund. † All or a portion of this security is considered illiquid. At December 31, 2012, the total market value of securities considered illiquid was $3,059,789 or 1.3% of net assets. # Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 13 Brown Advisory Small-Cap Fundamental Value Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: During the six-month period ended December 31, 2012, the Small-Cap Fundamental Value Fund Investor Shares (the “Fund”) increased 12.48% in value. During the same period, the Russell 2000 Value Index (the Index), the Fund’s benchmark, increased 9.07%. The biggest contributor to the Fund’s outperformance during the six-month period was stock selection in the technology and health care sectors. Both technology and health care underperformed the Index during the six months, with returns of 4% and 2%, respectively. However, individual security selection in both cases led to a 16% return in technology and a 33% return in health care for the Fund over the same time period. The largest detractors of performance were in the materials and telecom sectors. The materials sector was the best-performing sector by a significant margin during the six month period, with returns of 23%. No other sector during the same period had a return greater than 15%. The Fund’s overall underweight and focus on less cyclically sensitive companies within materials was a drag on performance over the six months. The Fund’s underperformance in the telecom sector was due to stock selection that is discussed in further detail below. EchoStar Corp. was the Fund’s largest position and correspondingly the largest contributor to performance. EchoStar benefited from the successful deployment of a satellite that provides broadband Internet to homes not serviced by cable or DSL. It has built and launched the satellite while still generating significant free cash flow from the contractual revenue streams associated with 12 other satellites in orbit serving the direct-to-home TV markets in the U.S. and Latin America. TriMas Corpis another top-five holding that was a significant contributor to performance over the six months. TriMas is a diversified industrial company with five core business units that has consistently improved operational performance. The largest detractor from performance was Boingo Wireless Inc Boingo has a network of WIFI hotspots throughout the world (Heathrow Airport, Soldier Field in Chicago, etc.) and sells WIFI access on a subscription basis to consumers. It has utilized its network to build a growing wholesale business with large telecom companies. The telecom companies use the network to handle the significant data demands placed on their network with the explosion of smart phones and devices. The company issued disappointing guidance for the back half of 2012, and the stock sold off. We perceived this as an over-reaction to short-term news and added to our position. The Fund added six new names over the course of the six-month period. Sizable additions include Susser Holdings Corp and Denny’s Corp. Susser Holdings is a unique combination of two businesses. The company operates one of the largest convenience store chains in Texas and the Southwest, and it distributes gasoline to both its own stores as well as independents. In June, Susser Holdings filed for an IPO of its fuel distribution business (to be named Susser Petroleum Partners) in a master limited partnership (MLP) structure. Based on our view of the value of the fuel distribution business, we believed that the effective value of Susser Holdings on a post-IPO basis was closer to 5x EBITDA, an attractive valuation. Denny’s is a value-oriented family-style restaurant. Nearly 90% of the Denny’s restaurants are franchise operations that generate stable revenues for the public company.We are attracted to the absolute valuation (especially for a franchise revenue stream) and the high free cash flow yield (approximately 12%). In addition to sales of specific names in which the initial investment thesis had altered or better investment opportunities arose, the Fund exited two positions that were acquired, and one that was rumored to be acquired. Knology Inc. agreed to be acquired by a private equity firm in the first half of 2012, and the deal closed early in the six-month period. In another, WellPoint Inc., a strategic buyer acquired AMERIGROUP Corp for a significant premium in an all-cash transaction. Lastly, the Fund exited its position in Gardner Denver Inc. after the shares had risen 25% for the quarter in response to the company’s announcement that it had hired financial advisors to explore strategic alternatives. Our analysis was that after the run-up, the price exceeded where a buyer would logically purchase the company, and we sold our position. The Fund has remained consistent in its approach to investments. The Fund seeks to invest in companies that generate significant amounts of sustainable free cash flow and have management teams that allocate that cash flow in a manner that should build shareholder value. The Fund is focused on acquiring these companies during times when the market is inefficiently valuing the cash flow generation of the assets. We believe that these valuation gaps provide a “margin of safety” and have the potential to generate additional returns. Sincerely, David Schuster Portfolio Manager 14 Brown Advisory Small-Cap Fundamental Value Fund A Message to Our Shareholders December 31, 2012 Past performance is not a guarantee of future results. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. The risks of investments in derivatives, including options, futures contracts and options on futures contracts include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 15 Brown Advisory Small-Cap Fundamental Value Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Security Description Value $ Common Stocks — 93.4% Consumer Discretionary — 13.8% Ascent Capital Group, Inc.* Cato Corp. Core-Mark Holding Co., Inc.* Denny's Corp.* GameStop Corp.* Liberty Media Corp.* Maidenform Brands, Inc.* Consumer Staples — 4.3% Casey's General Stores, Inc. Susser Holdings Corp.* Energy — 7.3% Gulf Island Fabrication, Inc. RigNet, Inc.* Susser Petroleum Partners LP* World Fuel Services Corp. Financials — 26.3% American Equity Investment Life Holding Co. Assurant, Inc. CapitalSource, Inc. Capitol Federal Financial, Inc. CYS Investments, Inc. GFI Group, Inc. Kemper Corp. Maiden Holdings Ltd. MFA Financial, Inc. OceanFirst Financial Corp. Oritani Financial Corp. Pacific Premier Bancorp, Inc.* PHH Corp.* Renasant Corp. Synovus Financial Corp. TFS Financial Corp.* Health Care — 5.1% Air Methods Corp. PSS World Medical, Inc.* Industrials — 11.6% Actuant Corp. Brady Corp. DigitalGlobe, Inc.* Fly Leasing Ltd. Thermon Group Holdings, Inc.* TriMas Corp.* Information Technology — 20.7% Broadridge Financial Solutions, Inc. CoreLogic, Inc.* DST Systems, Inc. Echostar Corp.* MAXIMUS, Inc. Measurement Specialties, Inc.* Total System Services, Inc. Vishay Precision Group, Inc.* Materials — 2.1% KMG Chemicals, Inc. Kraton Performance Polymers, Inc.* Telecommunication Services — 2.2% Boingo Wireless, Inc.* Orbcomm, Inc.* Total Common Stocks (Cost $188,895,881) Real Estate Investment Trusts — 2.0% Agree Realty Corp. Starwood Property Trust, Inc. Total Real Estate Investment Trusts (Cost $3,933,062) Short-Term Investments — 7.1% Money Market Funds — 7.1% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $17,030,813) Total Investments — 102.5% (Cost $209,859,756) Liabilities in Excess of Other Assets — (2.5)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Financials 26.3% Information Technology 20.7% Consumer Discretionary 13.8% Industrials 11.6% Energy 7.3% Money Market Funds 7.1% Health Care 5.1% Consumer Staples 4.3% Telecommunication Services 2.2% Materials 2.1% Real Estate Investment Trusts 2.0% Other Assets and Liabilities (2.5)% 100.0% *Non-Income Producing #Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 16 Brown Advisory Opportunity Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: During the six-month period ended December 31, 2012, the Brown Advisory Opportunity Fund (the “Fund”) increased 6.88% in value. During the same period, the Russell 3000 Index (the Index), the Fund’s benchmark, increased 6.49%. For the six months ended December 31, 2012, equity prices continued to climb higher; in light of the political and macroeconomic backdrop, this was a bit of a surprise. The initial run-up continued into early October, when a mild correction took hold and lasted until just after the election. Stock markets then resumed their climb up the “wall of worry” until year-end.Consumer and financial stocks were the biggest drivers in the second half of the year. The fund outperformed its benchmark by a slim margin, primarily driven by strong stock selection in the technology and industrials sectors. Some of our best- and worst-performing stocks came from the technology sector. From an individual stock perspective, our best performer was Gardner Denver Inc. The stock recovered from losses sustained in the first half of the year after the company announced that it was seeking a potential sale. Visa Inc. and MasterCard Inc. were two of our top performers.These companies are payment-processing firms, and despite the headwinds facing consumer spending, they delivered better-than-expected results. The ongoing migration from paper to electronic transactions has had a positive impact on the business fundamentals in the industry.Citrix Systems Inc. and Pegasystems are two technology stocks that struggled as enterprise IT spending slowed last year. Both of these companies are market leaders in fast-growing market segments; as such, we view this weakness as temporary. Mead Johnson nutrition was another underperforming stock. The company is a leading manufacturer of the infant formula Enfamil.Concern about the slowing Chinese economy has negatively impacted the stock price; however, it has not translated to a significant decline in Chinese sales. Consumers are not willing to sacrifice quality when it comes to infant formula, and Enfamil is viewed as the safest brand on the market. Incyte Corp. was a new addition to the fund this period. The biotechnology company recently received approval for a myelofibrosis drug called Jakafi. The drug fills an unmet medical need, and currently the marketplace offers little competition. We also added Heico Corp., which is an aerospace parts supplier with an attractive core franchise and solid long-term growth potential. Two stocks were sold out of the portfolio during the period, ACE Ltd. and CARBO Ceramics Inc., as we lost confidence in their business fundamentals. Going forward, the environment for new ideas has not changed, and we continue to focus on attractive investment opportunities that meet our stringent due-diligence process. Sincerely, Maneesh Bajaj CFA Portfolio Manager Eric S. Gordon, CFA Portfolio Manager Paul Li, Ph.D., CFA Portfolio Manager 17 Brown Advisory Opportunity Fund A Message to Our Shareholders December 31, 2012 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in small and medium capitalization companies which carry greater risk than is associated with larger companies for various reasons, such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Diversification does not assure a profit or protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 18 Brown Advisory Opportunity Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Security Description Value $ Common Stocks — 98.9% Consumer Discretionary — 16.8% Coach, Inc. Fossil, Inc.* Guess?, Inc. HomeAway, Inc.* Lowe's Companies, Inc. Monro Muffler Brake, Inc. Pandora Media, Inc.* SHFL entertainment, Inc.* Starbucks Corp. Tiffany & Co. Consumer Staples — 5.8% Diageo PLC Estee Lauder Companies, Inc. Mead Johnson Nutrition Co. PriceSmart, Inc. Energy — 12.7% Canadian Natural Resources, Ltd. Core Laboratories NV FMC Technologies, Inc.* National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Southwestern Energy Co.* World Fuel Services Corp. Financials — 6.3% M&T Bank Corp. Metlife, Inc. RenaissanceRe Holdings Ltd. Wells Fargo Co. Health Care — 10.0% athenahealth, Inc.* Covance, Inc.* DaVita, Inc.* Express Scripts, Inc.* Incyte Corp.* Masimo Corp.* Industrials — 15.3% Danaher Corp. Eaton Corp PLC Fluor Corp. Gardner Denver, Inc. HEICO Corp. Knight Transportation, Inc. Sensata Technologies Holding NV* Stericycle, Inc.* United Rentals, Inc.* Information Technology — 29.3% Apple, Inc. Applied Micro Circuits Corp.* Citrix Systems, Inc.* Cognizant Technology Solutions Corp.* CoreLogic, Inc.* Mastercard, Inc. Microsemi Corp.* National Instruments Corp. NetApp, Inc.* Pegasystems, Inc. QUALCOMM, Inc. Salesforce.com, Inc.* Sapient Corp.* Visa, Inc. Volterra Semiconductor Corp.* Materials — 2.7% Freeport-McMoRan Copper & Gold, Inc. Rockwood Holdings, Inc. Total Common Stocks (Cost $6,886,787) Short-Term Investments — 1.2% Money Market Funds — 1.2% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $100,055) Total Investments — 100.1% (Cost $6,986,842) Liabilities in Excess of Other Assets — (0.1)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology 29.3% Consumer Discretionary 16.8% Industrials 15.3% Energy 12.7% Health Care 10.0% Financials 6.3% Consumer Staples 5.8% Materials 2.7% Money Market Funds 1.2% Other Assets and Liabilities (0.1)% 100.0% *Non-Income Producing #Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 19 Brown Advisory Maryland Bond Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: For the six month-period ended December 31, 2012, the Brown Advisory Maryland Bond Fund (the “Fund”) returned 1.26%, versus the Fund’s primary benchmark, the Barclay’s 1-10 Year Blended Municipal Bond Index, which returned 1.71%. The high-quality, single-state bias of the Fund contributed to returns that were less than the benchmark. In many ways, 2012 ended as it began in fixed income markets. The Fed kept short-term interest rates near zero for the entire year and has signaled its intent to keep this policy in force for some time to come. The 10-year Treasury rate was nearly unchanged, ending the year at 1.76% vs. 1.88% at the end of 2011. Macroeconomic conditions were also similar at the start of the year and at its finish, with economic growth frustratingly slow yet still positive. The Fund’s best performers for the six-month period were holdings in revenue sectors such as hospitals and tobacco. Our positions in the local general-obligation sector, while positive, generally did not perform as well as the revenue sectors. During the second half of 2012, the Fund maintained a neutral duration versus the designated benchmark. We continued to reduce exposure to local general obligation debt from 45% to 40%, as we feel that there are better opportunities for performance in certain revenue sectors. Thus, we have added exposure to health care, power and tobacco revenue bonds. Given the overall high-quality focus of the Maryland market and the limited issuance available in those revenue sectors, we have invested approximately 8% in non-Maryland issues to take advantage of the opportunities we see in these areas. We believe the progress that we have made in executing this strategy has enhanced the performance of the Fund. The Fund continues to seek to provide a high level of current income consistent without undue risk within an intermediate-term maturity structure. Sincerely, Monica Hausner Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified which means it may invest a large percentage of its assets in the securities of fewer issuers. Investment in a limited number of issuers exposes the Fund to greater market risk than if its assets were diversified among a greater number of issuers. The Fund is also subject to interest rate risk which is the risk that debt securities in the Fund’s portfolio will decline in value because of an increase in market interest rates. Municipal securities are subject to adverse political or economic factors, including changes in the tax law. Income from tax-exempt funds may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 20 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — 94.1% General Obligation Bonds — 45.8% Annapolis Maryland Public Improvement Callable 6/1/2019 @ 100^ % 06/01/2024 Anne Arundel County Maryland Consolidated General Improvements % 04/01/2013 Anne Arundel County Maryland Consolidated General Improvements % 03/01/2015 Anne Arundel County Maryland Consolidated General Improvements % 04/01/2015 Anne Arundel County Maryland Consolidated General Improvements Callable 3/1/2017 @ 100^ % 03/01/2018 Anne Arundel County Maryland Consolidated General Improvements % 04/01/2018 Anne Arundel County Maryland Consolidated General Improvements Callable 4/1/2021 @ 100^ % 04/01/2022 Anne Arundel County Maryland Consolidated Water & Sewer Callable 3/1/2015 @ 100^ % 03/01/2017 Anne Arundel County Maryland Consolidated Water & Sewer Callable 4/1/2019 @ 100^ % 04/01/2021 Baltimore County Maryland Consolidated Public Improvement % 08/01/2013 Baltimore County Maryland Consolidated Public Improvement Callable 9/1/2012 @ 100^ % 09/01/2013 Baltimore County Maryland Consolidated Public Improvement % 09/01/2015 Baltimore County Maryland Consolidated Public Improvement AGM Insured Series A % 10/15/2015 Baltimore County Maryland Metropolitan District 71st Issue, Callable 2/1/2018 @ 100^ % 02/01/2020 Baltimore County Maryland Pension Funding % 08/01/2013 Baltimore County Maryland Refunding Metropolitan District Callable 9/01/2012 @ 100^ % 09/01/2013 Baltimore County Maryland Refunding Metropolitan District % 08/01/2020 Baltimore Maryland Consolidated Public Improvement % 10/15/2015 Baltimore Maryland Consolidated Public Improvement NATL-RE Insured Series A % 10/15/2014 Calvert County Maryland Consolidated Public Improvement % 04/01/2014 Calvert County Maryland Refunding % 07/15/2016 Calvert County Maryland Refunding % 07/15/2017 Caroline County Maryland Public Improvement Callable 11/1/2016 @ nsured^ % 11/01/2020 Carroll County Maryland Consolidated Public Improvement % 11/01/2013 Carroll County Maryland Consolidated Public Improvement Callable 11/1/2018 @ 100^ % 11/01/2023 Carroll County Maryland County Commissioners Consolidated Public Improvement % 10/01/2014 Carroll County Maryland County Commissioners Consolidated Public Improvement % 11/01/2015 Carroll County Maryland County Commissioners Consolidated Public Improvement % 12/01/2015 Charles County Maryland County Commissioners Consolidated Public Improvement Series A % 02/01/2013 Charles County Maryland County Commissioners Consolidated Public Improvement % 03/01/2014 Charles County Maryland County Commissioners Consolidated Public Improvement Series A % 02/01/2015 Charles County Maryland County Commissioners Consolidated Public Improvement Callable 3/1/2015 @ 100^ % 03/01/2016 Charles County Maryland County Commissioners Consolidated Public Improvement Callable 3/1/2015 @ 100^ % 03/01/2016 Charles County Maryland County Commissioners Consolidated Public Improvement % 11/01/2018 Charles County Maryland County Commissioners Consolidated Public Improvement Callable 3/1/2017 @ 100 NATL-RE Insured^ % 03/01/2020 Cumberland Maryland Public Improvement Assured Guaranty Insured % 09/01/2018 Frederick County Maryland Consolidated Public Improvement Series A % 02/01/2016 Frederick County Maryland Public Facilities % 08/01/2014 Frederick County Maryland Public Facilities Callable 8/1/2015 @ 100^ % 08/01/2016 Frederick County Maryland Public Facilities Callable 12/1/2015 @ 100^ % 12/01/2017 Frederick County Maryland Public Facilities Callable 6/1/2017 @ 100^ % 06/01/2018 Frederick County Maryland Public Facilities % 11/01/2018 Frederick County Maryland Public Facilities % 11/01/2021 Frederick County Maryland Refunding Series C % 12/01/2013 Frederick County Maryland Special Obligation Subordinated Urbana Community Development Authority Series B, Callable 7/1/2020 @ 100^ % 07/01/2040 Frederick County Maryland Special Obligation Urbana Community Development Authority Series A % 07/01/2017 Harford County Maryland Callable 7/15/2015 @ 100^ % 07/15/2022 Harford County Maryland Consolidated Public Improvement % 01/15/2013 Harford County Maryland Consolidated Public Improvement % 12/01/2014 Harford County Maryland Consolidated Public Improvement Series A % 07/01/2016 Harford County Maryland Consolidated Public Improvement % 07/01/2017 The accompanying notes are an integral part of these financial statements. 21 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) General Obligation Bonds — (Continued) Howard County Maryland Consolidated Public Improvement Series A % 08/15/2013 Howard County Maryland Consolidated Public Improvement Series A % 02/15/2017 Howard County Maryland Consolidated Public Improvement Series A, Callable 02/15/2019 @ 100^ % 02/15/2022 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2014 Howard County Maryland Consolidated Public Improvement Project Series A % 04/15/2015 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2015 Howard County Maryland Metropolitan District Series A % 02/15/2015 Howard County Maryland Refunding Metropolitan District Project Series B % 08/15/2016 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series MM-2 % 11/01/2015 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series LL-2 % 11/01/2016 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series MM-2 % 11/01/2016 Maryland National Capital Park & Refunding Park Acquisition & Development Project % 12/01/2019 Maryland National Capital Park & Refunding Park Acquisition & Development Project % 12/01/2020 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2013 @ 100^ % 08/01/2014 Maryland State & Local Facilities Loan 2nd Series A % 08/01/2015 Maryland State & Local Facilities Loan 1st Series, Callable 8/1/2014 @ 100^ % 08/01/2015 Maryland State & Local Facilities Loan 2nd Series A % 08/01/2016 Maryland State & Local Facilities Loan 1st Series % 03/15/2017 Maryland State & Local Facilities Loan 2nd Series % 08/01/2017 Maryland State & Local Facilities Loan 2nd Series A, Callable 8/1/2015 @ 100^ % 08/01/2017 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2017 @ 100^ % 08/01/2018 Maryland State & Local Facilities Loan Capital Improvement 1st Series A % 03/01/2015 Maryland State Local Facilities First Series C, Callable 3/1/2019 @ 100^ % 03/01/2022 Maryland State Refunding State and Local Facilities Loans % 11/01/2019 Montgomery County Maryland Consolidated Public Improvement Series A % 07/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 11/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 05/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 9/1/2014 @ 100^ % 09/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A % 05/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 4/1/2014 @ 100^ % 04/01/2017 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 5/1/2017 @ 100 % 05/01/2018 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2018 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 8/1/2020 @ 100^ % 08/01/2021 Montgomery County Maryland Parking Revenue System Project Bethesda Parking Lot District % 06/01/2013 Montgomery County Maryland Parking Revenue System Project Bethesda Parking Lot District % 06/01/2015 Montgomery County Maryland Refunding Consolidated Public Improvement Series A % 01/01/2013 Prince Georges County Maryland Consolidated Public Improvement % 09/15/2014 Prince Georges County Maryland Consolidated Public Improvement Series A % 07/15/2015 Prince Georges County Maryland Refunding Consolidated Public Improvement Series B % 07/15/2017 St. Mary's College Maryland Revenues Refunding Academic Fees % 09/01/2017 St. Mary's College Maryland Revenues Refunding Academic Fees % 09/01/2018 St. Mary's College Maryland Revenues Refunding Academic Fees % 09/01/2022 Tobacco Settlement Financing Corp. % 06/01/2017 Washington County Maryland — Public Improvement % 01/01/2015 Washington County Maryland — Public Improvement % 01/01/2018 Washington Suburban Sanitary District Maryland Consolidated Public Improvement Series A % 06/01/2015 Washington Suburban Sanitary District Maryland Sewage Disposal % 06/01/2016 Washington Suburban Sanitation District — General Construction Callable 6/1/2013 @ 100^ % 06/01/2014 Washington Suburban Sanitation District — General Construction Callable 6/1/2014 @ 100^ % 06/01/2015 The accompanying notes are an integral part of these financial statements. 22 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) General Obligation Bonds — (Continued) Washington Suburban Sanitation District — Sewage Disposal % 06/01/2014 Washington Suburban Sanitation District Consolidated Public Improvement % 06/01/2015 Washington Suburban Sanitation District Consolidated Public Improvement % 06/01/2016 Wicomico County Maryland AGM Insured % 12/01/2014 Worcester County Maryland — Consolidated Public Improvement Project % 03/01/2013 Worcester County Maryland Public Improvement % 10/01/2016 Worcester County Maryland Public Improvement % 10/01/2017 Revenue Bonds — 48.3% Baltimore County Maryland Catholic Health Initiatives Series A, Callable 9/1/2016 @ 100^ % 09/01/2019 Baltimore County Maryland Certificates of Participation — Equipment Acquisition Program % 08/01/2016 Baltimore County Maryland Economic Development Various Garrison Forest School Incorporate# % 10/01/2031 Baltimore Maryland Project Revenue Water Project Series A, Callable 7/1/2013 @ 100^ % 07/01/2033 Baltimore Maryland Project Revenue Water Project Series A, Callable 7/1/2021 @ 100^ % 07/01/2036 Baltimore Maryland Wastewater Project Series C % 07/01/2013 Baltimore Maryland Wastewater Project Series A, Callable 7/1/2018 @ nsured^ % 07/01/2020 Baltimore Maryland Wastewater Project Series C, Callable 7/1/2016 @ nsured^ % 07/01/2021 Chicago Illinois O'Hare International Airport Refunding General Airport Third Lien Series B % 01/01/2018 Cobb County Georgia Kennestone Hospital Refunding Revenue Anticipation Certificates Callable 4/1/2023 @ 100^ % 04/01/2024 Cobb County Georgia Kennestone Hospital Refunding Revenue Anticipation Certificates Callable 4/1/2023 @ 100^ % 04/01/2028 Colorado Health Facilities Authority Revenue Refunding Covenant Retirement % 12/01/2022 Indiana Finance Authority Hospital Revenue Community Health Network Series A % 05/01/2023 Lafayette Louisiana Utilities Revenue Refunding % 11/01/2020 Lower Colorado River Authority Texas Revenue Refunding Series A, Callable 05/15/2020 @ 100^ % 05/15/2021 Lower Colorado River Authority Texas Revenue Refunding Series B % 05/15/2021 Maryland Environmental Service Revenue Mid Shore III Regional Landfill Callable 11/1/2020 @ 100^ % 11/01/2022 Maryland State Community Development Administration — Residential Program Series E % 09/01/2013 Maryland State Community Development Administration — Residential Program Series G % 09/01/2014 Maryland State Community Development Administration — Residential Program Series C % 09/01/2015 Maryland State Community Development Administration — Single Family Housing Series A % 03/01/2014 Maryland State Community Development Administration Local Government Infrastructure — A-1 Callable 6/1/2020 @ 100^ % 06/01/2022 Maryland State Community Development Administration Non AMT Non Ace — Single Family Housing % 03/01/2016 Maryland State Community Development Administration Non AMT Non Ace — Single Family Housing % 09/01/2016 Maryland State Department of Transportation 2nd Issue % 06/01/2013 Maryland State Department of Transportation % 12/15/2014 Maryland State Department of Transportation % 03/01/2015 Maryland State Department of Transportation % 12/15/2016 Maryland State Department of Transportation % 02/15/2017 Maryland State Department of Transportation % 06/01/2019 Maryland State Department of Transportation Callable 5/15/2017 @ 100^ % 05/15/2020 Maryland State Department of Transportation 2nd Issue, Callable 9/1/2018 @ 100^ % 09/01/2021 Maryland State Economic Development Corporation — Senior Student Housing Towson University Project Callable 07/01/2022 @ 100 1 % 07/01/2027 Maryland State Economic Development Corporation — University of Maryland College Park Project Callable 6/1/2016 @ nsured^ % 06/01/2022 Maryland State Economic Development Corporation — University of Maryland College Park Project Callable 06/01/2013 @ 100^ % 06/01/2027 Maryland State Health & Higher Educational Facilities — Adventist Health Care Series A, Callable 1/1/2013 @ 101^ % 01/01/2014 The accompanying notes are an integral part of these financial statements. 23 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) Maryland State Health & Higher Educational Facilities — Adventist Health Care Series A % 01/01/2022 Maryland State Health & Higher Educational Facilities — Adventist Health Care Series A, Callable 1/1/2022 @ 100^ % 01/01/2023 Maryland State Health & Higher Educational Facilities — Anne Arundel Health System, Inc. % 07/01/2014 Maryland State Health & Higher Educational Facilities — Anne Arundel Health System, Inc. % 07/01/2016 Maryland State Health & Higher Educational Facilities — Charlestown Community Project % 01/01/2018 Maryland State Health & Higher Educational Facilities — Edenwald Series A, Callable 7/1/2016 @ 100^ % 01/01/2024 Maryland State Health & Higher Educational Facilities — FHA Insured Mortgage Western Maryland Health Series A % 07/01/2014 Maryland State Health & Higher Educational Facilities — Goucher College Callable 7/1/2014 @ 100^ % 07/01/2019 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Series A, Callable 7/1/2022 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center % 07/01/2021 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Callable 7/1/2021 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Callable 7/1/2021 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Callable 7/1/2021 @ 100^ % 07/01/2025 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Callable 07/01/2022 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Callable 5/15/2020 @ 100^ % 05/15/2040 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Mandatory Tender 5/15/2013 @ 100# % 05/15/2046 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Series B# % 05/15/2048 Maryland State Health & Higher Educational Facilities — Johns Hopkins University Series A % 07/01/2013 Maryland State Health & Higher Educational Facilities — Johns Hopkins University Series A % 07/01/2018 Maryland State Health & Higher Educational Facilities — Johns Hopkins University Callable 07/01/2022 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Kennedy Krieger Institute % 07/01/2013 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2015 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2017 Maryland State Health & Higher Educational Facilities — Lifebridge Health Series A, Prerefunded 7/1/2014 @ 100^ % 07/01/2017 Maryland State Health & Higher Educational Facilities — Lifebridge Health Callable 7/1/2017 @ 100^ % 07/01/2018 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2019 Maryland State Health & Higher Educational Facilities — Lifebridge Health Callable 7/1/2021 @ 100^ % 07/01/2022 Maryland State Health & Higher Educational Facilities — Lifebridge Health Callable 7/1/2021 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2013 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2014 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2016 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2021 Maryland State Health & Higher Educational Facilities — Medstar Health Callable 5/15/2016 @ 100^ % 05/15/2042 Maryland State Health & Higher Educational Facilities — Mercy Medical Center Callable 7/1/2022 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Mercy Medical Center Callable 7/1/2021 @ 100^ % 07/01/2025 Maryland State Health & Higher Educational Facilities — Mercy Medical Center Callable 7/1/2021 @ 100^ % 07/01/2031 The accompanying notes are an integral part of these financial statements. 24 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) Maryland State Health & Higher Educational Facilities — Mercy Medical Center Callable 7/1/2017 @ 100^ % 07/01/2037 Maryland State Health & Higher Educational Facilities — Mercy Ridge Series A, Callable 7/1/2017 @ 100^ % 07/01/2026 Maryland State Health & Higher Educational Facilities — Mercy Ridge Series A, Callable 7/1/2017 @ 100^ % 07/01/2027 Maryland State Health & Higher Educational Facilities — Mercy Ridge Callable 7/1/2017 @ 100^ % 07/01/2035 Maryland State Health & Higher Educational Facilities — Peninsula Regional Medical Center Callable 7/1/2016 @ 100^ % 07/01/2026 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2015 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2015 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Series F % 07/01/2018 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Callable 7/1/2018 @ nsured^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Callable 7/1/2019 @ 100^ % 07/01/2034 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System AMBAC Insured % 07/01/2013 Maryland State Health & Higher Educational Facilities — Upper Chesapeake Hospitals % 01/01/2018 Maryland State Health & Higher Educational Facilities — Washington Christian Academy Callable 1/1/2017 @ 100† % 07/01/2018 Maryland State Health & Higher Educational Facilities — Western Medical Health Series A, Callable 7/1/2016 @ 100 NATL-RE FHA 242 Insured^ % 01/01/2025 Maryland State Industrial Development Financing Authority Multi-Modal# % 09/01/2040 Maryland State Transportation Authority Series A % 07/01/2016 Maryland State Transportation Authority Series A % 07/01/2018 Maryland State Transportation Authority Callable 7/1/2018 @ 100^ % 07/01/2021 Maryland State Transportation Authority Airport Refunding Baltimore/Washington % 03/01/2022 Maryland State Transportation Authority Transportation % 07/01/2017 Maryland State Transportation Authority Transportation Facilities Project Series 2009A, Callable 7/1/2019 @ 100^ % 07/01/2022 Maryland State Transportation Authority Transportation Refunding % 07/01/2020 Maryland State Water Quality Financing % 03/01/2015 Maryland State Water Quality Financing Series A % 09/01/2015 Maryland State Water Quality Financing — Administrative Revolving Loan Fund % 03/01/2017 Maryland State Water Quality Financing — Administrative Revolving Loan Fund % 03/01/2018 Maryland State Water Quality Financing — Administrative Revolving Loan Fund Callable 3/1/2018 @ 100^ % 03/01/2019 Maryland State Water Quality Financing — Administrative Revolving Loan Fund Series A, Callable 3/1/2018 @ 100^ % 03/01/2019 Oregon Health & Science University Series E, Callable 07/01/2022 @ 100^ % 07/01/2025 Railsplitter Tobacco Settlement Authority % 06/01/2020 University of Maryland System Auxiliary Series A % 04/01/2014 University of Maryland System Auxiliary Series D % 04/01/2014 University of Maryland System Auxiliary Facility & Tuition Revenue Series A % 04/01/2013 University of Maryland System Auxiliary Facility & Tuition Revenue Series D % 04/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2016 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 10/1/2016 @ 100^ % 10/01/2019 University of Maryland System Auxiliary Refunding Series A % 04/01/2017 University of Maryland University Revenues Various Revolving — A-RMKT# % 07/01/2023 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 4/1/2017 @ 100^ % 04/01/2020 The accompanying notes are an integral part of these financial statements. 25 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value/Shares Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) University or Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 10/1/2016 @ 100^ % 10/01/2022 University System of Maryland — Auxiliary Facility & Tuition % 04/01/2016 Washington County Maryland — Public Improvement Callable 7/1/2017 @ nsured^ % 07/01/2022 Total Municipal Bonds (Cost $240,778,884) Short-Term Investments — 6.5% Money Market Funds — 6.5% Cash Account Trust, 0.01%* Total Short-Term Investments (Cost $17,566,972) Total Investments — 100.6% (Cost $258,345,856) Liabilities in Excess of Other Assets — (0.6)% ) TOTAL NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Revenue Bonds 48.3% General Obligation Bonds 45.8% Money Market Funds 6.5% Other Assets and Liabilities (0.6)% 100.0% ^ Continuously callable with 30 days notice. # Variable rate security. Rate disclosed is as of December 31, 2012. † Security is in default and did not make its most recent payment of interest. * Annualized seven-day yield as of December 31, 2012 The accompanying notes are an integral part of these financial statements. 26 Brown Advisory Intermediate Income Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: For the six month-period ended December 31, 2012, Brown Advisory Intermediate Income Fund Investor Shares (the “Fund”) returned 1.75%, ahead of the Fund’s primary benchmark, the Barclay’s Intermediate U.S. Aggregate Bond Index, which returned 1.54%. In many ways, 2012 ended as it began in fixed income markets. The Fed kept short-term interest rates near zero for the entire year and has signaled its intent to keep this policy in force for some time to come. The 10-year Treasury rate was nearly unchanged, ending the year at 1.76% vs. 1.88% at the end of 2011. Macroeconomic conditions were also similar at the start of the year and at its finish, with economic growth frustratingly slow yet still positive. The Fund’s best performers for the six-month period were credit oriented, such as corporate and taxable municipal bonds. High-quality government and government-backed mortgages exhibited positive but uninspiring returns, and cash equivalents, though stable, returned virtually nothing. In the second half of the year, we continued to move our government-guaranteed mortgage-backed holdings into lower coupons to protect against anticipated prepayments of principal as homeowners became able to refinance. Tactically overweight corporate bonds, we continued to add selectively and trim names that had performed exceptionally well. TIPS (Treasury Inflation Protected Securities) remained a core holding as a defense against potential future inflation. The Fund continues to seek to provide a high level of current income consistent with preservation of principal within an intermediate-term maturity structure. Sincerely, Paul D. Corbin Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to interest rate risk which is the risk that debt securities in the Fund’s portfolio will decline in value because of increases in market interest rates. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Inflation-indexed bonds see the principal value of the security increased as the Consumer Price Index increases. Should the Consumer Price Index decline, those securities should be adversely impacted. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 27 Brown Advisory Intermediate Income Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value Security Description Rate Maturity Value $ Corporate Bonds & Notes — 34.9% America Movil SAB de CV % 03/30/2020 American Express Co. % 03/19/2018 AvalonBay Communities, Inc. Callable 06/15/2022 @ 100^ % 09/15/2022 Barnabas Health System % 07/01/2028 Barrick North America Finance LLC % 09/15/2018 Berkshire Hathaway, Inc. % 02/11/2015 Boston Properties Limited Partnership % 11/15/2020 Comcast Corp. % 01/15/2017 Consolidated Natural Gas Co., Series A % 12/01/2014 Dell, Inc. % 06/15/2019 Devon Energy Corp. Callable 02/15/2022 @ 100^ % 05/15/2022 Eastman Chemical Co. Callable 05/15/2022 @ 100^ % 08/15/2022 Enterprise Products Partners L.P. % 09/01/2020 Fedex Corp. % 01/15/2019 FHLMC % 02/27/2014 FHLMC Callable 04/12/2013 @ 100^ % 04/12/2017 FNMA % 12/15/2016 General Electric Capital Corp. % 01/08/2020 Goldman Sachs Group, Inc.# % 02/07/2014 GTE Corp. % 04/15/2018 ICI Wilmington, Inc. % 12/01/2013 JP Morgan Chase & Co. % 04/23/2019 Kohls Corp. Callable 08/01/2021 @ 100^ % 11/01/2021 Markel Corp. % 06/01/2021 Medco Health Solutions, Inc. % 09/15/2020 Morgan Stanley % 04/29/2016 Oneok, Inc. Callable 11/01/2021 @ 100^ % 02/01/2022 Potash Corp. Of Saskatchewan, Inc. % 05/15/2014 Provident Bank of Maryland Callable 05/01/2013 @ 100^ % 05/01/2018 Spectra Energy Capital LLC, Series B % 07/15/2018 Starbucks Corp. % 08/15/2017 W.R. Berkley Corp. % 08/15/2019 Total Corporate Bonds & Notes (Cost $99,917,925) Mortgage Backed Securities — 30.7% FHLMC Callable 08/14/2013 @ 100^ % 08/14/2017 FHLMC, Pool# G11649 % 02/01/2020 FHLMC, Pool# C00210 % 01/01/2023 FHLMC, Pool# C90993 % 10/01/2026 FHLMC, Pool# G30412 % 03/01/2028 FHLMC, Pool# 1B0889# % 05/01/2033 FHLMC, Pool# 1J0203# % 04/01/2035 FHLMC PC, Pool# C0-3796 % 04/01/2042 FHLMC PC, Pool# Q0-8903 % 06/01/2042 FHLMC PC, Pool# C0-9015 % 10/01/2042 FHLMC REMIC, Series 3571 % 09/15/2024 FHLMC REMIC, Series 3800 % 02/15/2026 FHLMC REMIC, Series 2782 % 11/15/2033 FNMA, Pool# 433646 % 10/01/2013 FNMA, Pool# 409589 % 11/01/2015 FNMA, Pool# 254089 % 12/01/2016 FNMA, Pool# 842239 % 09/01/2020 FNMA, Pool# AJ5336 % 11/01/2026 FNMA, Pool# 256752 % 06/01/2027 FNMA, Pool# AB6278 % 09/01/2027 FNMA, Pool# 257048 % 01/01/2028 FNMA, Pool# 539082 % 08/01/2028 The accompanying notes are an integral part of these financial statements. 28 Brown Advisory Intermediate Income Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value Security Description Rate Maturity Value $ Mortgage Backed Securities — (Continued) FNMA, Pool# 625536 % 01/01/2032 FNMA, Pool# 628837 % 03/01/2032 FNMA, Pool# 663238 % 09/01/2032 FNMA, Pool# 744805# % 11/01/2033 FNMA, Pool# 741373# % 12/01/2033 FNMA, Pool# 764342# % 02/01/2034 FNMA, Pool# 848817 % 01/01/2036 FNMA, Pool# 866920# % 02/01/2036 FNMA, Pool# AA7686 % 06/01/2039 FNMA, Pool# AC4824# % 10/01/2039 FNMA REMIC Trust, Series 2010-112 % 10/25/2025 FNMA REMIC Trust, Series 2012-15# % 03/25/2042 GNMA, Pool# 781450 % 06/15/2017 GNMA, Pool# 487110 % 04/15/2029 GNMA, Pool# 781186 % 06/15/2030 GNMA, Pool# 571166 % 08/15/2031 GNMA, Series 2008-1-PA % 12/20/2036 GNMA REMIC Trust, Series 2010-124 % 12/15/2016 GNMA REMIC Trust, Series 2004-12 % 08/16/2032 Total Mortgage Backed Securities (Cost $90,832,554) Asset Backed Securities — 0.7% Avis Budget Rental Funding LLC 2010-3, Series B† % 05/20/2016 Total Asset Backed Securities (Cost $2,214,898) Municipal Bonds — 6.0% Chicago Illinois Taxable Project Series C-1 % 01/01/2035 District of Columbia Income Tax Secured Revenue Bonds, Series 2010F % 12/01/2022 Illinois State Sales Tax Revenue Taxable Building % 06/15/2019 Metropolitan Washington District of Columbia Airports Taxable Series C Callable 10/01/2015 @ 100^ % 10/01/2030 New York City Transitional Taxable-Future Tax Subordinated Series % 05/01/2013 Port Authority New York & New Jersey Consolidated One Hundred Fifty Seventh Series % 12/01/2019 South Carolina State Public Service Authority Various Taxable Series A Callable 12/02/2013 @ 100#^ % 06/02/2014 Total Municipal Bonds (Cost $17,463,898) FHLB Notes — 2.4% FHLB % 12/13/2013 Total FHLB Notes (Cost $7,083,742) U.S. Government Securities — 13.7% United States Treasury Inflation Protected Security % 04/15/2017 United States Treasury Inflation Protected Security % 07/15/2022 United States Treasury Notes % 01/15/2014 United States Treasury Notes % 08/15/2015 Total U.S. Government Securities (Cost $40,993,946) The accompanying notes are an integral part of these financial statements. 29 Brown Advisory Intermediate Income Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Security Description Value $ Short-Term Investments — 10.1% Money Market Funds — 10.1% Cash Account Trust — Government & Agency Securities Portfolio, 0.01%* Total Short-Term Investments (Cost $30,738,666) Total Investments — 98.5% (Cost $289,245,629) Other Assets in Excess of Liabilities — 1.5% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Corporate Bonds & Notes 34.9% Mortgage Backed Securities 30.7% U.S. Government Securities 13.7% Money Market Funds 10.1% Municipal Bonds 6.0% FHLB Notes 2.4% Asset Backed Securities 0.7% Other Assets and Liabilities 1.5% 100.0% ^ Continuously callable with 30 days notice. # Variable rate security. Rate disclosed is as of December 31, 2012. † Restricted Security * Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 30 Brown Advisory Tactical Bond Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: During the six-month period ending December 31, 2012, the Brown Advisory Tactical Bond Fund (the “Fund”) was up 3.35%. During the same period, the Barclays Intermediate U.S. Aggregate Bond Index (the “Index”), the Fund’s benchmark, increased 1.54%. The Fund’s strategy is to make tactical investments in four fixed income sectors: high-yield corporate bonds, municipals, Treasuries and Treasury Inflation Protected Securities (TIPS). Most of the return during the second half of 2012 came from allocations to high-yield (returning 2.46%), followed by TIPS (returning 0.68%). Both of these positive results reflect the improving economic picture during the second half of 2012 stemming in large part from central bank accommodation. In turn, additional monetary stimulus led to an uptick in inflation expectations, which helped the Fund’s TIPS position. Treasury and Municipal positions were both minor positive contributors to returns (+0.19% and +0.01%, respectively). We believe that the current environment, with central banks working to increase inflation rates and spur growth, will provide excellent opportunities for the Fund. The Fund is designed to produce returns that are not a function of interest-rate fluctuations. In the long run, with interest rates as low as they are, we believe that this strategy offers significant upside potential and a good diversifier away from traditional bond strategies. Sincerely, Thomas D.D. Graff, CFA Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Municipal securities are subject to adverse political or economic factors, including changes in the tax law. Inflation-indexed bonds see the principal value of the security increased as the Consumer Price Index increases. Should the Consumer Price Index decline, those securities should be adversely impacted. A non-diversified fund may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, non-diversified Fund is more exposed to individual stock volatility than a diversified fund. The fund may make short sales of securities, which involve the risk that losses in a security may exceed the original amount invested in that security. The risks of investments in derivatives, including options on futures contracts and options on futures contracts include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Income from tax-exempt securities may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Diversification does not assure a profit or protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 31 Brown Advisory Tactical Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value/Shares Security Description Rate Maturity Value $ U.S. Government Securities — 62.7% United States Treasury Inflation Protected Security % 07/15/2022 United States Treasury Notes % 07/31/2018 Total U.S. Government Securities (Cost $14,724,550) Short-Term Investments — 33.1% U.S. Treasury Bills — 31.7% United States Treasury Bills % 08/22/2013 Money Market Funds — 1.4% Cash Account Trust — Government & Agency Securities Portfolio, 0.01%* Total Short-Term Investments (Cost $7,836,795) Total Investments — 95.8% (Cost $22,561,345) Other Assets in Excess of Liabilities — 4.2% NET ASSETS — 100.0% $ Credit Default Swap Contracts (Note 7) — Sell Protection# Termination Notional Unrealized Counterparty Reference Entity Date Amount† Appreciation Goldman Sachs Markit CDX North American High Yield Index Series 19 12/20/17 $ $ # If the Fund is a seller of protection and a credit event occurs, i.e. bankruptcy or failure to pay, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of the protection an amount up to or equal to the notional amount of the swap and take delivery of the reference obligations or underlying securities comprising the reference index or (ii) pay a net settlement amount in the form of cash or securities up to or equal to the notional amount of the swap less the recovery value of the reference obligation or underlying securities comprising the reference index. † The maximum potential amount (if, after a credit event the value of the related obligation or obligations were determined to have a value of zero) the Fund could be required to pay as seller of credit protection or entitled to as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. PORTFOLIO HOLDINGS % of Net Assets U.S. Government Securities 62.7% U.S. Treasury Bills 31.7% Money Market Funds 1.4% Other Assets and Liabilities 4.2% 100.0% *Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 32 Brown Advisory Equity Income Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: During the six-month period ended December 31, 2012, the Brown Advisory Equity Income Fund Investor Shares (the “Fund”) increased 4.83% in value. During the same period, the S&P 500 (the Index), the Fund’s benchmark, increased 5.95%. Over this six-month period, the Fund benefited from good stock picking in the consumer discretionary and industrial sectors. The Fund also benefited from a low weight in technology stocks, a sector that exhibited weak relative performance. However, our conservative posture resulted in our underperformance relative to the Index. Specifically, the Fund continues to be significantly overweight staples, which were relatively weak, and underweight the biggest banks, which performed well in this period. Additionally, several of the Fund’s holdings declined at year-end amid rising concerns over potentially higher taxes on dividends.Subsequently, on January 2, 2013, the compromise on dividend and capital gain taxation resulted in a much better result than feared by investors. Top stock contributors to performance include Total S.A., the French oil company, which was up nearly 20% due to better than expected earnings and a rally in the Euro. Time Warner Cable was a top contributor, also posting strong earnings. GameStop was up nearly 40% due to a 67% rise in its dividend and rising expectations for new game console introductions in 2013. Bottom contributors include Microsoft as the launch of Windows 8.0 delivered modest results.While the product gets glowing reviews and we have high hopes for it, there was simply not enough supply of touch-screen devices, which utilize this software, at the product’s launch.Altria, a higher-yielding stock in the portfolio, was weak due to investor fears over tax reform. The lack of market volatility meant few portfolio changes. Near year-end, the Fund added Coach Inc. to the portfolio. Investor anxiety over heightened competition provided us the opportunity to invest in this well-managed, high-quality luxury brand. During the past six months, we eliminated three names. Lowe’s, the home-improvement retailer, rallied sharply as investors begin to anticipate a strong recovery in the housing market. We sold the stock, as its valuation appears to anticipate significant future earnings potential. Valley National Bancorp was eliminated over our concern that the elongated weak banking environment could eventually result in a dividend cut. Wisconsin Energy was eliminated because it reached our price target. During the six-month period, Kraft Inc separated into two companies, Kraft Foods Group and Mondelez International. Mondelez is a global snacks company, including brands such as Nabisco and Cadbury. Kraft Foods includes all categories not part of Mondelez, including brands such as Kraft cheese and Oscar Mayer. We continue to hold both names; Kraft offered a high dividend yield and Mondelez has offered a reasonable dividend and strong growth. The Fund’s sector weights remained stable. The Fund maintains a high weight in consumer staples. These names exhibit all of the qualities we look for in our investments—high starting dividend yield, high quality, and reasonable growth and valuation. The Fund continues to be underweight information technology names, primarily due to a lack of high quality among the higher-yielding names in the sector. The fund is slightly overweight financial service stocks relative to the index. However, the composition of these holdings remains conservative, invested in companies whose business models and financial statements we understand. We believe the outlook for dividend stock strategies remains bright. We feel dividend yields remain compelling compared to many alternatives. Dividend growth has been strong due to rising earnings and rising dividend payout ratios. Despite conventional wisdom, which suggests that dividend stocks are richly priced, the valuation of the portfolio’s holdings remains reasonable at less than 14x 2013 earnings estimates. And the Fund’s beta remains low at 0.67. We believe that a conservative portfolio of companies with high and rising dividends, of high quality, purchased at reasonable prices has the potential to deliver solid results. Sincerely, Michael L. Foss, CFA Portfolio Manager Brian Graney, CFA Portfolio Manager 33 Brown Advisory Equity Income Fund A Message to Our Shareholders December 31, 2012 Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in smaller and medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs and Real Estate may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. Investing in Master Limited Partnerships (“MLPs”) entails risk related to fluctuations in energy prices, decreases in supply of or demand for energy commodities, unique tax consequences due to the partnership structure and various other risks. Privately Placement issued securities are restricted securities that are not publicly traded. Delay or difficulty in selling such securities may result in a loss to the Fund. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 34 Brown Advisory Equity Income Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Security Description Value $ Common Stocks — 90.0% Consumer Discretionary — 12.4% Coach, Inc. GameStop Corp. McDonald's Corp. Tiffany & Co. Time Warner Cable, Inc. V.F. Corp. Consumer Staples — 17.8% Altria Group, Inc. Coca-Cola Co. Kraft Foods Group, Inc. Mondelez International, Inc. PepsiCo, Inc. Philip Morris International, Inc. Unilever NV Wal-Mart Stores, Inc. Energy — 10.4% Kinder Morgan, Inc. Occidental Petroleum Corp. Total S.A. ADR Financials — 9.9% Cincinnati Financial Corp. Erie Indemnity Co. M&T Bank Corp. OneBeacon Insurance Group, Ltd. T. Rowe Price Group, Inc. Health Care — 13.0% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Novartis AG Pfizer, Inc. Industrials — 6.5% Healthcare Services Group, Inc. PACCAR, Inc. United Technologies Corp. Information Technology — 10.7% Accenture PLC Automatic Data Processing, Inc. Microchip Technology, Inc. Microsoft Corp. Materials — 3.1% E.I. du Pont de Nemours & Co. Praxair, Inc. Telecommunication Services — 4.0% CenturyLink, Inc. Windstream Corp. Utilities — 2.2% Consolidated Edison, Inc. Dominion Resources, Inc. Total Common Stocks (Cost $128,792,548) Preferred Stocks — 3.7% Public Storage, Inc. Public Storage, Inc. Total Preferred Stocks (Cost $5,522,086) Real Estate Investment Trusts — 2.6% Plum Creek Timber Co., Inc. Total Real Estate Investment Trusts (Cost $3,446,020) Short-Term Investments — 4.5% Money Market Funds — 4.5% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $6,722,926) Total Investments — 100.8% (Cost $144,483,580) Liabilities in Excess of Other Assets — (0.8)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Consumer Staples 17.8% Health Care 13.0% Consumer Discretionary 12.4% Information Technology 10.7% Energy 10.4% Financials 9.9% Industrials 6.5% Money Market Funds 4.5% Telecommunication Services 4.0% Preferred Stocks 3.7% Materials 3.1% Real Estate Investment Trusts 2.6% Utilities 2.2% Other Assets and Liabilities (0.8)% 100.0% ADR — American Depositary Receipt #Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 35 Brown Advisory Winslow Sustainability Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: During the six-month period ended December 31, 2012, the Brown Advisory Winslow Sustainability Fund Investor Shares (the “Fund”) increased 6.06% in value. During the same period, the Russell 1000 Growth Index (the Index), the Fund’s benchmark, increased 4.71%. We are pleased to announce that on September 26, 2012, the Winslow Green Growth Fund shareholders approved a plan of reorganization into the Brown Advisory Winslow Sustainability Fund. We thank shareholders for their consideration, their vote and their longstanding commitment alongside us to an environmental philosophy that will continue to be a critical component of our research and stock selection process. After a robust third quarter, the U.S. equity market grew cautious as negotiations surrounding the “fiscal cliff” dominated headlines. As a result, employment growth and capital-equipment purchases were anemic during the fourth quarter. While the last-minute tax and spending compromise between Congress and the White House provided the market with a post-New Year’s boost, additional showdowns regarding the debt ceiling, sequestration and long-term tax reform remain. Political risks will in large part dictate whether we can put the overhangs from the recent recession squarely behind us. Our approach to managing risk in the portfolio involves a long-term view and a concentration in only our highest-conviction names. We invest in companies that have truly sustainable business models, with financial strength as well as compelling environmental business advantages or EBA. We believe that this approach is the best way to pursue long-term performance throughout a wide range of economic scenarios. This is best illustrated by our top contributors this six-month period, ARM Holdings and Trimble Navigation. ARM’s market opportunity continues to grow as semiconductor companies increasingly adopt its energy-efficient processor technology. While much of the industry currently suffers from weak PC demand and a fiercely competitive smart phone market, ARM’s growth prospects have improved given its focus on low-energy design.Trimble also has a clear EBA:quantifiable cost-savings for its agricultural, vehicle fleet, and engineering and construction customers generated through decreased fertilizer, fuel and building materials usage. The short customer payback periods due in part to reduced materials intensity have led to revenue growth that proves that Trimble’s business model is not highly correlated with typical agricultural and construction cycles. Apple, Sigma-Aldrich and Mettler-Toledo were among our bottom contributors. We believe that Apple is an environmental leader with enormous influence in the consumer electronics world and is attractively valued given its earnings potential. However, our risk discipline dictates that we remain significantly underweight the benchmark in Apple. We eliminated Sigma-Aldrich and Mettler-Toledo and used proceeds in part to add Cerner, Chipotle, Middleby and Qualcomm, which have more robust growth rates and larger relative market opportunities. We invest in companies with three core characteristics: strong fundamentals, compelling environmentally-driven business models and attractive valuation. We find these types of companies in nearly every sector of the economy, but the materials and industrials sectors remain our largest overweight allocations. We continue to identify a broad range of service, logistics and manufacturing businesses which we believe have the environmental attributes to offer sustainable competitive advantages over their peers. We note that a number of our holdings in these sectors primarily serve the health care industry-related markets, which provides us a greater exposure to health care than what might be apparent from our sector weighting. We seek to provide investors exposure to business models that are good for customers, good for shareholders and good for the environment. We thank our investors for their confidence in our approach and look forward to communicating our progress at the next opportunity. Sincerely, Karina Funk, CFA Portfolio Manager David Powell, CFA Portfolio Manager 36 Brown Advisory Winslow Sustainability Fund A Message to Our Shareholders December 31, 2012 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund’s investment focus on environmental factors could cause it to make or avoid investments that could result in the Fund underperforming similar funds that do not have an environmental focus. Investments in smaller capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 37 Brown Advisory Winslow Sustainability Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Security Description Value $ Common Stocks — 98.1% Consumer Discretionary — 15.5% BorgWarner, Inc.* Chipotle Mexican Grill, Inc.* Johnson Controls, Inc. LKQ Corp.* Nike, Inc. Starbucks Corp. TJX Companies, Inc. Consumer Staples — 4.1% Church & Dwight Co., Inc. Whole Foods Market, Inc. Energy — 3.2% Denbury Resources, Inc.* Health Care — 3.8% Cerner Corp.* Waters Corp.* Industrials — 28.8% Acuity Brands, Inc. Canadian National Railway Co. Clean Harbors, Inc.* Cummins, Inc. Danaher Corp. J.B. Hunt Transport Services, Inc. Middleby Corp.* Pall Corp. Stericycle, Inc.* Verisk Analytics, Inc.* Wabtec Corp. Information Technology — 34.7% Accenture PLC ANSYS, Inc.* Apple, Inc. Arm Holdings PLC EMC Corp.* Google, Inc.* International Business Machines Corp. Intuit, Inc. QUALCOMM, Inc. Trimble Navigation, Ltd.* Materials — 8.0% Ecolab, Inc. Praxair, Inc. Total Common Stocks (Cost $145,573,608) Short-Term Investments — 2.3% Money Market Funds — 2.3% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $3,747,390) Total Investments — 100.4% (Cost $149,320,998) Liabilities in Excess of Other Assets — (0.4)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology 34.7% Industrials 28.8% Consumer Discretionary 15.5% Materials 8.0% Consumer Staples 4.1% Health Care 3.8% Energy 3.2% Money Market Funds 2.3% Other Assets and Liabilities (0.4)% 100.0% *Non-Income Producing #Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 38 Brown Advisory Tax Exempt Bond Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: During the six-month period ended December 31, 2012, the Brown Advisory Tax Exempt Bond Fund (the “Fund”) increased 1.94% in value. During the same period, the Barclay’s 1-10 Year Blended Municipal Bond Index (the Index), the Fund’s benchmark, increased 1.71%. While the Fund’s performance for the six-month period was very stable, the events during the time period were not. In November, the municipal bond market experienced a strong rally following the presidential election, as investors sought the perceived benefit of tax-free municipal bonds in an environment of increasing tax rates. The strength in the market quickly turned to worry in December, as tax uncertainty played a prominent role in the potential outcomes of the “fiscal cliff” negotiations. During this unusual period of volatility, municipal bond yields touched unprecedented lows in late November, only to see a full reversal in December—to end the six-month period at virtually the same place it began. The portfolio maintained a neutral duration stance during the period, as we believed that November’s exuberance and December’s worries were somewhat unjustified. We do not attempt to make portfolio decisions based on our view of potential policy outcomes. Instead, we focus on fundamental credit research in sectors and securities that we believe will provide upside potential regardless of near-term volatility in interest rates. The Fund’s best-performing holdings for the six-month period were focused in revenue-backed municipal bonds. Most of these “credit” sectors outperformed government obligation debt for the period, and continue to provide enough yield spread to drive future performance. The Fund’s best-performing sectors were single-family housing returning 5.11%, health care 4.69%, and tobacco 3.29%. The Fund’s lowest-performing sectors were focused in areas of the market with very high credit ratings, or were primarily held as short maturities. The Fund’s worst-performing sectors were public power returning 0.02%, pre-refunded 0.06%, and water/sewer utilities 0.56%. The Fund remains overweight revenue-backed issues when compared to the benchmark, and we believe that many of these sectors provide stable revenue streams that are better insulated from policy risks that could negatively impact government obligation debt. The Fund continues to seek to provide a high level of current income consistent with preservation of principal within an intermediate maturity structure. Sincerely, Stephen M. Shutz, CFA Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified, meaning it may invest in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Municipal securities are subject to adverse political or economic factors, including changes in the tax law. Income from tax-exempt funds may be subject to state and local taxes and a portion of income may be subject to the federal and/or state alternative minimum tax for certain investors. Federal income tax rules will apply to any capital gains distribution. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 39 Brown Advisory Tax Exempt Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — 96.1% General Obligation Bonds — 29.5% Blue Mountain School District Callable 10/01/2014 @ 100^ % 10/01/2026 Charleston County Capital Improvement % 11/01/2013 City of Annapolis — Public Improvements & Refunding Series A % 08/01/2017 City of Chicago — Modern Schools Across Chicago Series A % 12/01/2019 City of Leawood Refunding & Improvement Series A % 09/01/2013 City of Leawood Refunding & Improvement Series A % 09/01/2014 City of Rochester Series 1 % 08/15/2016 City School District — Classroom Facilities Construction & Improvement Series, Callable 12/01/2013 @ 100^ % 12/01/2031 Commonwealth of Pennsylvania First Series, Callable 07/01/2015 @ 100^ % 07/01/2016 Commonwealth of Puerto Rico — Public Improvement Series A, Callable 07/01/2013 @ 100^ % 07/01/2016 Cook County Refunding Series A % 11/15/2019 Cook County Refunding Callable 11/15/2019 @ 100^ % 11/15/2021 Douglas County School District 0017 in the State of Nebraska Millard Public Schools Refunding % 11/15/2013 Fort Bend Independent School District — Unlimited Tax School Building Callable 08/15/2014 @ 100^ % 08/15/2020 Frisco Independent School District — Unlimited Tax School Building & Refunding Series A % 08/15/2019 Garden State Preservation Trust — Open Space & Farmland Preservation Series A, Callable 11/01/2015 @ 100^ % 11/01/2018 Harford County Maryland Consolidated Public ImprovementBonds % 07/15/2013 Indianapolis Local Public Improvement Bond Bank Refunding Series B % 02/01/2016 Jackson Local School District— School Facilities Construction & Improvement Callable 06/01/2014 @ 100^ % 12/01/2020 Las Vegas Water District — Water Bonds Series B % 06/01/2016 Municipality of Anchorage, Alaska 2005 (Schools) Series A, Callable 03/01/2015 @ 100^ % 03/01/2020 New Jersey Transportation Trust Fund Authority — Transportation System % 12/15/2013 New York City Transitional Finance Authority Future Tax Secured Tax-Exempt Subordinate Series B % 11/01/2016 North Dakota Housing Finance Agency — Housing Finance Program Non-AMT % 01/01/2022 North Dakota Housing Finance Agency — Housing Finance Program Non-AMT % 07/01/2022 Poudre School District R-1 Callable 12/15/2013 @ 100^ % 12/15/2021 Purdue University Student Fee Series A % 07/01/2014 South Carolina State Highway Refunding — Coastal Carolina University Series A % 06/01/2014 State of Illinois Refunding % 08/01/2014 State of Minnesota — State Trunk Highway Series B % 08/01/2015 State of Wisconsin Series A % 05/01/2015 Tobacco Settlement Financing Corp. % 06/01/2017 Tobacco Settlement Financing Corporation % 06/01/2014 University of Texas System — Permanent University Fund Series B, Callable 07/01/2014 @ 100^ % 07/01/2026 Westfield Washington Multi-School Building Corp. First Mortgage Series A, Callable 01/15/2014 @ 100^ % 07/15/2021 Revenue Bonds — 66.6% Alabama 21st Century Authority — Tobacco Settlement Series A % 06/01/2015 Arizona Health Facilities Authority Hospital Refunding — Phoenix Children's Hospital Series A % 02/01/2020 Arizona Health Facilities Authority Hospital Refunding — Phoenix Children's Hospital Series A % 02/01/2021 Board of Supervisors of Louisiana State University & Agricultural & Medical College Auxiliary Refunding % 07/01/2017 Board of Supervisors of Louisiana State University & Agricultural & Medical College Auxiliary Refunding % 07/01/2018 Board of Supervisors of Louisiana State University & Agricultural & Medical College Auxiliary Refunding % 07/01/2022 Broward County — Airport System Non-AMT Series Q-1 % 10/01/2019 California State University Systemwide Refunding Series B % 11/01/2013 City of Bolivar — Electric System Revenue Refunding & Improvement Callable 05/01/2014 @ 100^ % 05/01/2028 The accompanying notes are an integral part of these financial statements. 40 Brown Advisory Tax Exempt Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) City of Chicago — Chicago O'Hare International Airport Third Lien Non-AMT Series B % 01/01/2017 City of Jacksonville — Better Jacksonville Sales Tax Refunding % 10/01/2025 City of Lincoln — Lincoln Electric System Refunding % 09/01/2015 City of Miami Beach Health Facilities Authority — Mount Sinai Medical Center of Florida Callable 11/15/2022 @ 100^ % 11/15/2025 City of Miami Beach Health Facilities Authority Hospital Refunding — Mount Sinai Medical Center of Florida % 11/15/2021 City of Miami Florida Healthcare Facilities Authority Healthcare System — Catholic Health East Series B, Callable 11/15/2013 @ 100^ % 11/15/2024 City of Philadelphia — Water & Wastewater Refunding % 12/15/2014 Cobb County Georgia Kennestone Hospital Refunding Revenue Anticipation Certificates Callable 4/1/2023 @ 100^ % 04/01/2028 Collier County Florida — Gas Tax Refunding Callable 06/01/2020 @ 100^ % 06/01/2021 Colorado Health Facilities Authority Revenue & Refunding — Covenant Retirement Communities, Inc. Series A, Callable 12/01/2022 @ 100^ % 12/01/2027 Cook County Sales Tax Revenue % 11/15/2015 Dallas/Fort Worth International Airport Joint Revenue Refunding & Improvement Series C % 11/01/2017 Dormitory Authority of the State of New York — Columbia University Callable 07/01/2013 @ 100^ % 07/01/2021 Harris County Cultural Education Facilities Finance Corp. Medical Facilities Mortgage Refunding — Baylor College of Medicine Series A % 11/15/2020 Highlands County Florida Health Facilities Hospital Refunding Callable 11/15/2016 @ 100^ % 11/15/2017 Indiana Finance Authority — First Lien Wastewater Utility Series A % 10/01/2015 Indiana Finance Authority — First Lien Wastewater Utility Series A % 10/01/2016 Indiana Finance Authority Hospital Revenue Community Health Network Series A % 05/01/2023 Iowa Finance Authority Health Facilities — Mercy Medical Center Project Callable 08/15/2022 @ 100^ % 08/15/2026 JEA Electric System Subordinated Series B % 10/01/2017 JEA St. Johns River Power Park System Refunding Issue 2 Series 23 % 10/01/2013 Kansas Development Finance Authority — Wichita State University Series A, Callable 06/01/2020 @ 100^ % 06/01/2021 Kansas Development Finance Authority Hospital Revenue Refunding — Adventist Health System/Subelt Obligated Group Callable 05/15/2022 @ 100^ % 11/15/2028 Lower Colorado River Authority Refunding Series B % 05/15/2018 Lower Colorado River Authority Texas Revenue Refunding Series B % 05/15/2021 Maryland Health & Higher Educational Facilities Authority — Greater Baltimore Medical Center % 07/01/2015 Massachusetts State College Building Authority Callable 05/01/2014 @ 100^ % 05/01/2033 Metropolitan Government of Nashville & Davidson County — District Energy System Tax Refunding Series A % 10/01/2015 Metropolitan Government of Nashville & Davidson County Electric System Series A % 05/15/2016 Metropolitan Transportation Authority — Transportation Refunding Series D % 11/15/2016 Metropolitan Transportation Authority New York Revenue Refunding Series F % 11/15/2017 Miami-Dade County — Transit System Sales Surtax % 07/01/2015 Miami-Dade County Florida Transit System Sales Surtax Callable 07/01/2022 @ 100^ % 07/01/2023 Michigan Finance Authority — Clean Water Revolving Fund Refunding % 10/01/2017 Monroeville Finance Authority — UPMC % 02/15/2014 Monroeville Finance Authority — UPMC % 02/15/2027 Montgomery County Higher Education & Health Authority — Abington Memorial Hospital Obligated Group Series A, Callable 06/01/2022 @ 100^ % 06/01/2024 Municipal Energy Agency of Nebraska — Power Supply System Refunding Series A % 04/01/2021 New Jersey Educational Facilities Authority — Montclair State University Callable 07/01/2015 @ 100^ % 07/01/2032 New Jersey Health Care Facilities Financing Authority — Barnabas Health Issue Callable 07/01/2022 @ 100^ % 07/01/2024 North Carolina Eastern Municipal Power Agency — Power System Refunding Series D % 01/01/2016 North Carolina Medical Care Commission Health Care Facilities — WakeMed Series A % 10/01/2013 The accompanying notes are an integral part of these financial statements. 41 Brown Advisory Tax Exempt Bond Fund Schedule of Investments December 31, 2012 (Unaudited) Par Value/Shares Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) North Carolina Medical Care Commission Refunding — WakeMed Health Care Facilities Series A, Callable 10/01/2022 @ 100^ % 10/01/2023 North Carolina Municipal Power Agency — Catawba Electric Series A % 01/01/2020 North Fort Bend Water Authority — Water System % 12/15/2021 Pennsylvania Economic Development Financing Authority — Unemployment Compensation % 07/01/2016 Pennsylvania Higher Educational Facilities Authority — University of Pennsylvania Health System Series A, Callable 08/15/2022 @ 100^ % 08/15/2026 Pennsylvania Turnpike Commission — Senior Lien Turnpike Series A % 12/01/2022 Public Utility No. 1 of Clark County — Generating System Refunding % 01/01/2016 Railsplitter Tobacco Settlement Authority % 06/01/2013 Railsplitter Tobacco Settlement Authority % 06/01/2020 Rhode Island Clean Water Finance Agency — Water Pollution Control Series B % 10/01/2015 South Florida Water Management District — Land Acquisition Refunding % 10/01/2014 St. Mary's College of Maryland — Academic Fees & Auxiliary Facilities Fees Refunding Series A % 09/01/2016 State of Connecticut Health & Educational Facilities Authority — Bridgeport Hospital Series D % 07/01/2018 State of Illinois Department of Employment Security — Unemployment Insurance Fund Building Receipts Series A % 06/15/2016 State of Wisconsin Transportation Series 2 % 07/01/2018 Triborough Bridge & Tunnel Authority — MTA Bridges & Tunnels Refunding Series B % 11/15/2016 Tyler Health Facilities Development Corporation — Mother Frances Hospital Regional Health Care Center Callable 07/01/2021 @ 100^ % 07/01/2022 University of Colorado Hospital Authority Series A, Callable 11/15/2022 @ 100^ % 11/15/2036 University of North Carolina at Greensboro Refunding Series A % 04/01/2018 Virginia Resources Authority — Virginia Pooled Financing Program Infrastructure Non-AMT Series B % 11/01/2017 Virginia Resources Authority — Virginia Pooled Financing Program Infrastructure Non-AMT Series B % 11/01/2018 Wisconsin Health & Educational Facilities Authority — Froedtert Health, Inc. Obligated Group Series A, Callable 10/01/2022 @ 100^ % 04/01/2032 Total Municipal Bonds (Cost $160,651,904) Short-Term Investments — 2.7% Money Market Funds — 2.7% Cash Account Trust, 0.01%# Total Short-Term Investments (Cost $4,479,950) Total Investments — 98.8% (Cost $165,131,854) Other Assets in Excess of Liabilities — 1.2% TOTAL NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Revenue Bonds 66.6% General Obligation Bonds 29.5% Money Market Funds 2.7% Other Assets and Liabilities 1.2% 100.0% ^Continuously callable with 30 days notice. #Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 42 Brown Advisory Emerging Markets Fund A Message to Our Shareholders December 31, 2012 Dear Shareholder: The Brown Advisory Emerging Markets Fund was launched on December 12, 2012, following the appointment of Somerset Capital Management LLP, the Global Emerging Markets equity specialist with $2.2bn assets under management, as sub-advisor to the Fund. Based in London and Singapore, the firm was founded in 2007 by a team who had all worked together for many years.They established the partnership, which is owner-managed, with the specific aim of investing on behalf of a small number of wealth managers, foundations, endowments and pension funds from around the world. The strategy selected by Brown Advisory, our Global Emerging Markets Dividend Growth approach, was chosen for its focus on companies with growing and sustainable dividend yields. In addition to paying an expected dividend, companies must also show significant potential for growth. The investment managers, Edward Lam and Edward Robertson, concentrate on stocks that have high excess cash returns on investments at a reasonable price—in other words, companies that have growth potential but also a balance sheet and cash flow to allow them to pay dividends simultaneously. We believe our investment approach seeking lower volatility, in part through a focus on dividend yield and the targeting of high-cash-generating, strong-balance-sheet businesses, is an attraction of the strategy.However, a dividend strategy also forces a more contrarian and value-orientated approach that we believe helps to reduce risk. There are now plenty of dividend-paying, growing, emerging-market companies within the asset class that provide ample liquidity and investment opportunity. Regardless of changing market conditions, we intend to stand by our convictions and hold stocks that will continue to pay dividends whatever the macro conditions.We believe compounding of dividends over long periods of time combined with anticipated growth rates in emerging markets can provide an opportunity to outperform. Sincerely, Edward Lam Portfolio Manager Edward Robertson Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management, and the risk that a position could not be closed when most advantageous. Investing in derivatives could lose more than the amount invested. The Fund invests in smaller companies which carry greater risk than is associated with larger companies for various reasons, such as narrower markets, limited financial resources and less liquid stock. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Multi-investment management styles may lead to higher transaction expenses compared to single investment management styles. Outcomes depend on the skill of the sub-advisor and the advisor and the allocation of assets among them. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 43 Brown Advisory Emerging Markets Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Security Description Value $ Common Stocks — 81.5% Brazil — 7.6% AES Tiete S.A. ADR^ Cielo S.A. Natura Cosmeticos S.A. Souza Cruz S.A. Chile — 6.3% AFP Habitat S.A. Cia Cervecerias Unidas S.A. Inversiones Aguas Metropolitan China — 4.8% AAC Technologies Holdings, Inc. China Mobile Ltd. Indonesia — 5.7% Semen Gresik Tambang Batubara Bukit Asam Telekomunikasi Indonesia Korea — 4.4% KT&G Corp Melfas, Inc. NCSoft Corp. Luxembourg — 1.3% Millicom International Cellular Malaysia — 6.8% British American Tobacco Malaysia Public Bank BHD Top Glove Corp. Morocco — 1.5% Maroc Telecom S.A. Philippines — 4.6% Aboitiz Power Corp. Metropolitan Bank & Trust Philippine Long Distance Corp. Poland — 5.7% Bank Pekao Powszechny Zaklad Ubezpieczen South Africa — 14.2% Foschini Group Ltd. Nampak Ltd. Sanlam Ltd. Shoprite Holding Ltd. Tiger Brands Ltd. Taiwan — 9.9% Far EasTone Telecommunications Formosa International Hotels HTC Corp. President Chain Store Corp. Taiwan Semiconductor Manufacturing Co. Thailand — 5.0% BEC World Siam Commercial Bank Turkey — 3.7% Anadolu Efes Biracilik Ve Malt Anadolu Hayat Emeklilik AS Total Common Stocks (Cost $59,584,726) Preferred Stocks — 0.7% Brazil — 0.7% AES Tiete S.A. Total Preferred Stocks (Cost $531,216) Exchange Traded Funds — 3.9% iShares MSCI Emerging Markets Index Fund iShares S&P India Nifty 50 Index Fund Total Exchange Traded Funds (Cost $2,856,731) Short-Term Investments — 19.8% Money Market Funds — 19.8% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $14,706,949) Total Investments — 105.9% (Cost $77,679,622) Liabilities in Excess of Other Assets — (5.9)% ) NET ASSETS — 100.0% $ The accompanying notes are an integral part of these financial statements. 44 Brown Advisory Emerging Markets Fund Schedule of Investments December 31, 2012 (Unaudited) PORTFOLIO HOLDINGS % of Net Assets Money Market Funds 19.8% South Africa 14.2% Taiwan 9.9% Brazil 8.3% Malaysia 6.8% Chile 6.3% Indonesia 5.7% Poland 5.7% Thailand 5.0% China 4.8% Philippines 4.6% Korea 4.4% Exchange Traded Funds 3.9% Turkey 3.7% Morocco 1.5% Luxembourg 1.3% Other Assets and Liabilities (5.9)% 100.0% ^ All or a portion of this security is considered illiquid. At December 31, 2012, the total market value of securities considered illiquid was $307,309 or 0.4% of net assets. # Annualized seven-day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 45 Statements of Assets and Liabilities December 31, 2012 (Unaudited) BROWN BROWN BROWN BROWN BROWN ADVISORY ADVISORY ADVISORY ADVISORY ADVISORY GROWTH VALUE FLEXIBLE SMALL-CAP SMALL-CAP EQUITY EQUITY VALUE GROWTH FUNDAMENTAL FUND FUND FUND FUND VALUE FUND ASSETS Investments: Total investments, at cost: $ Net unrealized appreciation (depreciation) Total investments, at market value Cash — Foreign Currency — Unrealized appreciation on swaps — Receivables: Investment securities sold — Fund shares sold Interest and dividends Prepaid expenses and other assets Total Assets LIABILITIES Payables: Investment securities purchased Upfront swap payments received — Fund shares redeemed — Distributions Accrued Liabilities: Investment adviser fees, net Administration, accounting, and transfer agent fees Custodian fees Shareholder service fees Business management fees Distribution fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (Accumulated) net investment income (loss) ) Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on investments Unrealized appreciation (depreciation) on swaps — Unrealized appreciation (depreciation) on foreign receivables — — 4 — — NET ASSETS $ COMPUTATION OF NET ASSET VALUE Institutional Shares: Net assets $ Shares outstanding (unlimited shares authorized) Net asset value per share $ Investor Shares: Net assets $ Shares outstanding (unlimited shares authorized) Net asset value per share $ Advisor Shares: Net assets $ Shares outstanding (unlimited shares authorized) Net asset value per share $ The accompanying notes are an integral part of these financial statements. 46 Statements of Assets and Liabilities December 31, 2012 (Unaudited) BROWN BROWN BROWN BROWN BROWN BROWN BROWN BROWN ADVISORY ADVISORY ADVISORY ADVISORY ADVISORY ADVISORY ADVISORY ADVISORY MARYLAND INTERMEDIATE TACTICAL EQUITY WINSLOW TAX EXEMPT EMERGING OPPORTUNITY BOND INCOME BOND INCOME SUSTAINABILITY BOND MARKETS FUND FUND FUND FUND FUND FUND FUND FUND $ — 89 — 9 $ ) — ) ) ) — ) — 29 — ) $ $
